                          Nancy
Case: 1:18-cv-04542 Document     LopezFiled:
                             #: 53-6   Russell  - 10/9/2019
                                             02/20/20 Page 1 of 28 PageID #:633
                        Rowena Dziubla vs. J.C. Anderson, Inc., et al.

          1                 IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
          2                           EASTERN DIVISION

          3                           CASE NO. 1:18-cv-4542

          4
               ROWENA DZIUBLA,
          5
                              Plaintiff,
          6
                  vs.
          7
               J.C. ANDERSON, INC., and
          8    PETER ERLING JACOBSEN,

          9               Defendants.
               _____________________________________/
         10

         11

         12
                                             ------------
         13
                              DEPOSITION OF NANCY LOPEZ RUSSELL
         14
                                               A WITNESS
         15
                                      TAKEN BY THE PLAINTIFF
         16
                                             ------------
         17

         18

         19

         20

         21

         22    DATE: OCTOBER 9, 2019

         23    TIME: 2:05 P.M. - 3:25 P.M.

         24

         25

                              Worldwide Litigation Services
                          (312) 528-9111 | info@worldwidelit.com
                                                                         Ex. E
                                                                             Page 1 (1)
                          Nancy
Case: 1:18-cv-04542 Document     LopezFiled:
                             #: 53-6   Russell  - 10/9/2019
                                             02/20/20 Page 2 of 28 PageID #:634
                       Rowena Dziubla vs. J.C. Anderson, Inc., et al.

          1                                I    N    D    E    X

          2    WITNESS                                                     PAGE

          3    NANCY LOPEZ

          4     Direct Examination By Mr. Sedaei                             4

          5     Cross-Examination By Ms. Cronin                             46

          6

          7

          8
                                     E    X    H    I    B    I    T   S
          9

         10     EXHIBIT                    DESCRIPTION                     PAGE

         11    Plaintiff's 1      The Expert Report of Nancy Lopez          16

         12

         13

         14

         15

         16

         17

         18

         19

         20

         21

         22

         23

         24

         25

                              Worldwide Litigation Services
                          (312) 528-9111 | info@worldwidelit.com                  Page 2 (2)
                          Nancy
Case: 1:18-cv-04542 Document     LopezFiled:
                             #: 53-6   Russell  - 10/9/2019
                                             02/20/20 Page 3 of 28 PageID #:635
                       Rowena Dziubla vs. J.C. Anderson, Inc., et al.

          1                The deposition of NANCY LOPEZ RUSSELL, in the

          2    above-entitled and numbered cause was taken before me

          3    Angela Connolly, Registered Professional Reporter,

          4    Certified Realtime Reporter, Notary Public for the State

          5    of Florida at large, taken at 2153 SE Ocean Boulevard,

          6    Stuart, Martin County, Florida, on the 9th day of

          7    October, 2019, pursuant to Notice in said cause for the

          8    taking of said deposition on behalf of the Plaintiff.

          9          APPEARING VIA ZOOM ON BEHALF OF PLAINTIFF:

         10          GOLDMAN & EHRLICH
                     BY: SAM SEDAEI, ESQUIRE
         11          20 SOUTH CLARK STREET, SUITE 500
                     CHICAGO, IL 60603
         12          (312) 332-6733

         13          APPEARING VIA ZOOM ON BEHALF OF J.C. ANDERSON, INC.

         14          VEDDER, PRICE
                     BY: MICHELLE OLSON, ESQUIRE
         15          222 N. LASALLE STREET
                     CHICAGO, IL 60601
         16          (312) 609-7569

         17          APPEARING ON BEHALF OF PETER ERLING JACOBSEN

         18          PRETZEL & STOUFFER, CHTD.
                     BY: MARY H. CRONIN, ESQUIRE
         19          BY: EDWARD B. RUFF, III, ESQUIRE - VIA ZOOM
                     1 S. WACKER DRIVE, SUITE 2500
         20          CHICAGO, IL 60606
                     (312) 578-7458
         21

         22          CLIFFORD LAW OFFICES
                     BY: JAMES C. PULLOS, ESQUIRE - VIA ZOOM
         23          120 N. LASALLE STREET, 31ST FLOOR
                     CHICAGO, IL 60602
         24          (312) 625-6192

         25

                             Worldwide Litigation Services
                         (312) 528-9111 | info@worldwidelit.com                   Page 3 (3)
                          Nancy
Case: 1:18-cv-04542 Document     LopezFiled:
                             #: 53-6   Russell  - 10/9/2019
                                             02/20/20 Page 4 of 28 PageID #:636
                                      Rowena Dziubla vs. J.C. Anderson, Inc., et al.
  1            ----------------                                      1 ask me and I will repeat or rephrase; but if you do
  2          Thereupon:                                              2 answer a question, I will assume that you understood the
  3               NANCY LOPEZ RUSSELL,                               3 question.
  4          Having been first duly sworn by me, was                 4      A    Okay.
  5 examined and testified as follows:                               5      Q    Have you consumed any medicine or alcohol in
  6                DIRECT EXAMINATION                                6 the past 12 hours?
  7 BY MR. SEDAEI:                                                   7      A    No, sir.
  8      Q    Hi, Ms. Lopez.                                         8      Q    Is there any reason, such as being under
  9      A   Hi. How are you?                                        9 unusual stress, a physical or mental condition, or being
  10     Q     Good. Thank you. How are you?                         10 under the influence of any substances, that would
  11     A     Great. Thank you.                                     11 prevent or limit your ability today to give truthful
  12     Q     My name is Sam Sedaei, and I'm an attorney for        12 answers to my questions?
  13 the plaintiff in this case, Ms. Dziubla. Would you              13      A    No, sir.
  14 please state your full name for the record.                     14      Q    And what did you do to prepare for today's
  15     A     My name is Nancy Lopez Russell.                       15 deposition?
  16     Q     Thank you. Do you understand that your                16      A    Nothing for today. I just woke up this
  17 testimony today will be under oath?                             17 morning, and I travel a lot, so I was just trying to get
  18     A     Yes, sir.                                             18 ready for the day.
  19     Q     I'm going to go over some basic ground rules          19      Q    Okay. Did you consult with anyone prior to
  20 that I'd like to ask you to keep in mind.                       20 today's deposition?
  21     A     Okay.                                                 21      A    I just met with Mary for about 30 minutes to
  22     Q     First, it would be helpful for me to know:            22 45 minutes, that's it.
  23 Have you ever been deposed before?                              23      Q    Okay. Did you look at any documents for
  24     A     No, sir.                                              24 today?
  25     Q     Okay. So a deposition is much like a                  25      A    I just went over what -- my expert witness

                                                            Page 4                                                               Page 6
  1 conversation, but there is some differences, so I want           1 papers that I had sent her months ago now it seems like.
  2 to cover those. For one, we have a court reporter,               2 I'm not sure how long it's been.
  3 Angela, at your location today who's attempting to               3      Q    Okay. Did you talk to anyone other than Mary
  4 transcribe the conversation.                                     4 prior to today in preparation for today?
  5     A    Okay.                                                   5      A    No, sir. No one knows what I'm doing today.
  6     Q    So we can't interrupt each other, so please             6      Q    Okay. Would you tell me the residence that
  7 wait until I have finished asking the question before            7 you reside in?
  8 answering, and I will try to wait until you have                 8      A    I live in Palm City, Florida.
  9 responded to a question before speaking.                         9      Q    I'm going to ask you a few questions about
  10     A   Okay.                                                   10 your education. Would you please tell me the most
  11     Q   Also, when answering questions, please try to           11 advanced educational degree that you have.
  12 use full answers, yes's and no's, versus uh-huhs and            12     A    I went to Tulsa University for two years
  13 uh-uhs.                                                         13 hoping to get a degree in engineering but ended up being
  14     A   Okay.                                                   14 a professional golfer instead.
  15     Q   Again, for Angela's sake.                               15     Q    You didn't get a degree?
  16     A   Okay.                                                   16     A    No. I just went two years, played on the
  17     Q   And also please make sure that all your                 17 girl's golf team, and then turned professional.
  18 answers are verbal rather than head nods or head shakes.        18     Q    I see. That would have been an undergraduate
  19     A   Okay.                                                   19 degree if you had finished the program?
  20     Q   If you need to take a break, please let me              20     A    Yes, sir.
  21 know, but please only ask for a break after you've              21     Q    Okay. And where did you go to high school?
  22 answered the question but before I pose a new question.         22     A    I went to Goddard High School in Roswell, New
  23 Okay?                                                           23 Mexico.
  24     A   Okay.                                                   24     Q    Okay. Are you currently employed?
  25     Q   If you don't hear or understand a question,             25     A    I'm self-employed. I still do a lot of things

                                                            Page 5                                                               Page 7
                                               Worldwide Litigation Services
                                           (312) 528-9111 | info@worldwidelit.com                                          Page 4 (4 - 7)
                          Nancy
Case: 1:18-cv-04542 Document     LopezFiled:
                             #: 53-6   Russell  - 10/9/2019
                                             02/20/20 Page 5 of 28 PageID #:637
                                          Rowena Dziubla vs. J.C. Anderson, Inc., et al.
  1 for golf and the LPGA and teaching. I have my own                   1 years. And then when I started Nancy Lopez Golf
  2 company called Nancy Lopez Golf Adventures where I teach            2 Adventures, I kind of learned how to teach
  3 people to learn the game and I travel with them and                 3 professionally from these ladies.
  4 entertain them.                                                     4      Q    Are you still involved with T&CP?
  5      Q    Okay. And I will ask you more specific                    5      A    Yes. Whenever they need me to do anything for
  6 questions about the organizations you're involved with              6 charities or any events or even tournaments, I can
  7 in just a moment.                                                   7 participate in those, and I try and do that sometimes.
  8      A    Okay.                                                     8      Q    Are you currently involved with any other
  9      Q    Actually, I can get to it now. So let's start             9 organizations that you can think of in any kind of a
  10 with the Nancy Lopez Golf Adventures. That's the one               10 professional capacity?
  11 you're currently involved in, correct? And I guess I'll            11     A    With the LPGA, whenever the commissioner of
  12 go ahead and ask that. You're involved with Nancy Lopez            12 the LPGA needs me to go to meet with sponsors to maybe
  13 Golf Adventures currently; is that correct?                        13 hopefully get tournaments in other cities, I do stuff
  14     A    Yes, sir.                                                 14 for the LPGA in that way.
  15     Q    Okay. And do you have other people who also               15          And then I do a lot of corporate outings,
  16 work at this organization?                                         16 things like that where I go and participate in most --
  17     A    I have two LPGA teaching professionals that               17 mostly the corporate entities are charity events, so I
  18 work for me, Teresa Zamboni and Sue Powers. They're                18 help people at those golf tournaments by playing a par-3
  19 both top 50 team division teachers on the LPGA teaching            19 with them or giving them some instruction, just whatever
  20 division.                                                          20 they need for me to do.
  21     Q    Okay. And can you kind of -- you were                     21     Q     You mentioned corporate outings. Would those
  22 starting to generally describe what you did at the                 22 outings be events that are somewhat similar to the event
  23 organization. Can you elaborate on that, exactly what              23 that was at issue in this case involving Mr. Jacobsen?
  24 you do?                                                            24     A    Yes, sir.
  25     A    Yes. We plan trips for people, men and women,             25     Q     Have you ever done any corporate events with

                                                               Page 8                                                               Page 10
  1 to either join us here in the United States or we travel            1 J.C.A.?
  2 overseas. And we usually take trips for about six to                2      A    With who? With who?
  3 seven, maybe eight days, and every day we play golf with            3      Q    J.C.A. This would be J.C.A., the company that
  4 them, take them to dinner, entertain them, teach them               4 hosted Mr. Jacobsen.
  5 the game, which we've got a lot of people that do come              5      A    Oh, no, sir. No, sir.
  6 to our events. My company's been a company for -- this              6      Q    Can you think of any other organizations that
  7 is our fifth year.                                                  7 you're involved in -- with?
  8      Q    That was established about five years ago?                8      A    Are there any other ones?
  9      A    Yes, sir.                                                 9      Q    Yes.
  10      Q      Do you charge hourly?                                  10      A    No. I pretty much -- that's what I stay
  11      A     No. We charge for the whole trip.                       11 involved in. I do a lot of charity work, too, so.... I
  12      Q      Okay. What is T&CP?                                    12 do the same type thing though, Pro-Ams to raise money
  13      A     Teaching and professional -- it's always                13 for them, so it's pretty similar.
  14 confusing. Teaching and -- Teaching and Club                       14      Q    Okay. Have you ever served as an expert in
  15 Professionals.                                                     15 any other case before?
  16      Q      Okay. What is this organization?                       16      A    No, sir.
  17      A     They're all teachers that wanted to play in             17      Q    Have you ever been sued for any reason?
  18 the LPGA tour. They didn't make it, so they became                 18      A    No, sir.
  19 teachers for the LPGA, and they're -- they have jobs               19      Q    Have you ever sued anyone for any reason?
  20 probably all over the country, and they teach the game             20      A    No, sir.
  21 of golf.                                                           21      Q    Has anyone ever alleged, either formally or
  22      Q      Okay. And what is your relationship with this          22 informally, that you harassed them in any way?
  23 organization?                                                      23      A    No way. Sorry, it's just a weird question.
  24      A     I'm just a member. I'm not -- I'm not a                 24      Q    That's fine. And these are questions that I
  25 full-time teacher because I played on the tour almost 30           25 have to ask, so I hope you don't consider them to be --

                                                               Page 9                                                               Page 11
                                                   Worldwide Litigation Services
                                               (312) 528-9111 | info@worldwidelit.com                                      Page 5 (8 - 11)
                          Nancy
Case: 1:18-cv-04542 Document     LopezFiled:
                             #: 53-6   Russell  - 10/9/2019
                                             02/20/20 Page 6 of 28 PageID #:638
                                         Rowena Dziubla vs. J.C. Anderson, Inc., et al.
  1      A    No, that's fine. No, sir. I understand.                    1      A   I'm sorry, I didn't understand that.
  2           THE COURT REPORTER: Wait. I'm sorry, I                     2      Q   I asked did you financially contribute to that
  3      didn't catch the last part. She was talking over                3 event?
  4      you.                                                            4      A   No, I don't believe so.
  5           THE WITNESS: Sorry.                                        5      Q   So what was your role at the charity?
  6 BY MR. SEDAEI:                                                       6      A   It was to -- when you do charity events like
  7      Q     I was just saying that these are standard                 7 that, and you go to the event, that brings more people
  8 questions that we normally ask and please don't take any             8 into the gate to watch the event, so that's how we raise
  9 of it personal.                                                      9 money for the charity.
  10      A     Right.                                                   10     Q    Do you remember when you met Mr. Jacobsen for
  11      Q     Are you married?                                         11 the first time?
  12      A     Yes, sir.                                                12     A    I don't.
  13      Q     And what's your husband's name?                          13     Q    But you said that it would be dating back to
  14      A     Edward Joseph Russell.                                   14 the late '70s?
  15      Q     And is this the only marriage you have?                  15     A    Late '70s, yes.
  16      A     No. I was married two other times before him.            16     Q    When was the last time you saw him?
  17      Q     Do you have any children?                                17     A    It's been probably -- I'm going to say --
  18      A     Excuse me?                                               18 well, I'll take that back. I saw him at the Masters
  19      Q     Do you have any children?                                19 last year. I was standing on one of the holes watching
  20      A     I do.                                                    20 the golfers come up to a par-3, Peter was walking by and
  21      Q     How many children do you have and how old are            21 he said, "Hi, Nancy, how are you?" And I said, "I'm
  22 they?                                                               22 great. How are you?" I hugged him, my husband shook
  23      A     I have three daughters. Ashley's my oldest,              23 hands with him, and he was on his way because he was
  24 she's 35. Erinn's my middle daughter, she's 32 --                   24 doing television at that time. So he just stopped,
  25 sorry, 33. And Torri is 27. Torri is my youngest.                   25 tapped me on the shoulder, and said hi.

                                                               Page 12                                                              Page 14
  1      Q    Do you know anyone personally who, to your                 1      Q   So thinking back to around the time when you
  2 knowledge, has been accused of harassing somebody else?              2 met him the first time, late '70s to now, it's a general
  3      A    No, sir.                                                   3 question that spans over maybe 40 years, but can you
  4      Q    Do you know who Peter Jacobsen is?                         4 tell me generally how often you have seen Mr. Jacobsen
  5      A    Yes, sir.                                                  5 throughout these years?
  6      Q    And how do you know him?                                   6      A   Gosh. Since 1977, when I got on the tour to
  7      A    I've known Peter through golf for many, many               7 now -- even though we were in the same sport, you just
  8 years. Since I was a rookie in 1977, '78. I believe                  8 don't -- you know, the men were in one part of the
  9 early on I did a Pro-Am for him for charity. And even                9 country, the LPGA tour was in the other part of the
  10 though we're in the same career, I really don't see him             10 country, and I would say in those 30 years of being on
  11 very often, but I have been at certain clinics with him             11 the tour, I might have seen him ten times.
  12 through the almost 30 years that I was on tour.                     12     Q    Would you say you're friends with him?
  13     Q    Okay. Can you tell me a little more about the              13     A    Through golf, definitely friends with him. I
  14 charity event you just referenced that you did with him             14 don't go to dinner and hang out at his house or anything
  15 or for him? What is that?                                           15 like that, but I've known him through golf
  16     A    Yeah. He had one -- I believe it was in                    16 professionally.
  17 California, it's been a while, but he was raising money             17     Q    Has he ever been your teacher or have you ever
  18 for his charity, and I couldn't tell you what the name              18 been his teacher at any point in golf?
  19 of it was. And it was me and Arnold Palmer and some --              19     A    No. He came to one of my charity events a few
  20 I don't think Jack Nicklaus was there, but some top                 20 years ago and did a clinic for the people that were
  21 golfers, celebrities also. We were playing in matches               21 playing in my Pro-Am. So I guess I could say I got some
  22 there to raise money for his charity.                               22 tips from him in that clinic, but nothing personally.
  23     Q    And you attended that event?                               23     Q    Okay. And do you know Ms. Dziubla, the
  24     A    Yes, sir.                                                  24 plaintiff in this case?
  25     Q    Did you also financially contribute to it?                 25     A    No, sir.

                                                               Page 13                                                              Page 15
                                                  Worldwide Litigation Services
                                              (312) 528-9111 | info@worldwidelit.com                                       Page 6 (12 - 15)
                          Nancy
Case: 1:18-cv-04542 Document     LopezFiled:
                             #: 53-6   Russell  - 10/9/2019
                                             02/20/20 Page 7 of 28 PageID #:639
                                        Rowena Dziubla vs. J.C. Anderson, Inc., et al.
  1      Q     I'm going to ask you some questions about the          1 punctuation and making sure that I was clear on the way
  2 expert report that we received with your name on it.              2 I made my statement.
  3           MR. SEDAEI: Angela, do you have copies of               3      Q    Okay. Did anyone other than Mary Cronin help
  4      that report in front of you?                                 4 you with the drafting of this report?
  5           THE COURT REPORTER: Yes, I do.                          5      A    No, sir.
  6           MR. SEDAEI: Would you please mark that as               6      Q    Just tell me generally what you know about the
  7      Exhibit 1 and give a copy to Ms. Lopez and a copy            7 events that took place on September 18, 2017. Speak in
  8      to Ms. Cronin.                                               8 general terms, and if I need any details, I'll ask you
  9           THE COURT REPORTER: Okay.                               9 about it.
  10          (Thereupon, Plaintiff's Exhibit 1 was marked            10     A    Okay. Just what I read, what was given to me
  11      for identification.)                                        11 to read from the people that were there, the explanation
  12 BY MR. SEDAEI:                                                   12 of them saying -- not them, but the lady -- the lady
  13      Q     Do you have a copy?                                   13 that you're representing said that he touched her
  14      A    Yes, sir.                                              14 inappropriately while giving her a lesson or a tip when
  15      Q     I'm showing you what's marked as Exhibit 1.           15 they were out there on the golf course with all the
  16 Have you seen this document before?                              16 other people that were in the event. And that's pretty
  17      A    Yes, sir.                                              17 much, you know, what I read and what I know.
  18      Q     Would you tell me what it is?                         18     Q      Okay. What's your understanding regarding who
  19      A    It's my expert report, what I did a few months         19 was in attendance at the event?
  20 ago.                                                             20     A    That they were watching him give her a tip,
  21      Q     Okay. Can you tell me who drafted this                21 and that they were watching them and didn't see anything
  22 document?                                                        22 inappropriate. And I'm sure they were just trying to
  23      A    I did.                                                 23 get a good tip from him as he was showing her how to hit
  24      Q     Did you say you drafted it a few months ago?          24 the chip shot.
  25      A    Well, whenever that -- I don't even know what          25     Q      Okay. And I'm sorry if my question wasn't

                                                            Page 16                                                              Page 18
  1 day that was. It's been a while when we spoke, but I              1 clear. My question was more -- let me see. To your
  2 couldn't give you the date.                                       2 knowledge, who was present at the event, at the charity
  3      Q    Okay. Is this report your opinions                      3 event? And I'm not asking about names, but just in
  4 surrounding the events that took place at the event               4 general terms, who was in attendance?
  5 called "The Kev" on September 18, 2017?                           5      A    The other participants that were in that group
  6      A    I'm not understanding what you're asking.               6 as they were watching him give her a tip.
  7      Q    I'm just trying to understand, you know, if             7      Q      And do you know who those participants were in
  8 this report is, you know -- what is the date of the               8 terms of positions or names or anything like that?
  9 events that are the subject matter of this report? Do             9      A    I don't know anybody that was there. I just
  10 you understand that to be the charity event involving            10 know one made a statement that he was about ten feet
  11 J.C.A. and Mr. Jacobsen on September 18, 2017?                   11 away, I believe, if I can remember that. It was not
  12     A    Yes, sir, I do.                                         12 very far.
  13     Q     Before we go through the details of the                13          MS. CRONIN: Sam, if you have a document or
  14 report, I just want to get some things out of the way.           14      something that you want to refer to -- I think that
  15          Do you have any knowledge regarding the                 15      these questions -- this line of questioning seems
  16 circumstances surrounding Ms. Dziubla's termination from         16      somewhat like a memory test, so if you could be
  17 J.C.A.?                                                          17      more specific, please, in your questions. And if
  18     A    No. No, sir.                                            18      you have something you want to refer to, can you
  19     Q     Are you claiming to be an expert on the                19      please do so to refresh any recollection, please?
  20 circumstances surrounding Ms. Dziubla's termination from         20          MR. SEDAEI: Okay. If I see it necessary,
  21 J.C.A.?                                                          21      I'll do that.
  22     A    No. No, sir.                                            22 BY MR. SEDAEI:
  23     Q     Has anyone helped you with the drafting of             23      Q     Ms. Lopez, what is your understanding of what
  24 this report?                                                     24 Mr. Jacobsen's role was going to be at the event?
  25     A    The only thing Mary helped me with is                   25      A     Same thing I do when I'm at an event. I like
                                                            Page 17                                                              Page 19
                                                Worldwide Litigation Services
                                            (312) 528-9111 | info@worldwidelit.com                                    Page 7 (16 - 19)
                          Nancy
Case: 1:18-cv-04542 Document     LopezFiled:
                             #: 53-6   Russell  - 10/9/2019
                                             02/20/20 Page 8 of 28 PageID #:640
                                          Rowena Dziubla vs. J.C. Anderson, Inc., et al.
  1 to entertain. If someone needs a tip, I want to teach                1       record, my comment had nothing to do with
  2 them how to hit a certain shot, give them my                         2       instruction of Ms. Lopez. She's more than able and
  3 professional advice because I'm the professional golfer              3       capable to handle herself.
  4 there and most of the time when the participants are                 4           My point is directed to you, which is your
  5 there, they always want to learn a little bit more about             5       answer -- the answer to the question is if you
  6 golf.                                                                6       simply read the whole -- the whole line, and you
  7           And knowing Peter Jacobsen, when he's taught               7       asked her three times was she there clearly in an
  8 before in charity events and I've watched him give                   8       attempt to intimidate her into saying that she
  9 clinics, he's doing the same thing I do. You're there                9       doesn't know what was going on.
  10 to entertain because you want these people to come back             10          She already stated to you her basis, and if
  11 every year. So if they have a good time when you're                 11      you look at the first clause, it tells where she
  12 teaching them and playing golf with them or hitting a               12      got the information. So that's my statement.
  13 shot with them, our job is to bring more people back if             13          MR. SEDAEI: I understand. There are
  14 we can. So we definitely want to be friendly, have a                14      different parts of these reports, and I have to
  15 good time, you know, give them good tips, make them                 15      isolate them and ask them questions about them; but
  16 laugh, just do a lot of fun things so that they remember            16      again, Ms. Lopez, you can answer the question any
  17 that and say, "I want to go back to that event next                 17      way that you think it's appropriate.
  18 year."                                                              18          THE WITNESS: Okay.
  19     Q      Okay. If you look at the Exhibit that I have             19          MR. SEDAEI: And you can read other parts of
  20 handed you through Angela, if you look at the first                 20      the document. This is a conversation that we're
  21 line, towards the end it reads: "I believe that Peter               21      having.
  22 Jacobsen was doing his job as the professional guest and            22 BY MR. SEDAEI:
  23 was entertaining and showing Ms. Dziubla the correct way            23      Q    So you drafted the report, and I have
  24 to chip a shot to the green." Did I read that                       24 questions that I want to ask you about it, and I'm going
  25 correctly?                                                          25 to ask you about specific parts of this report.

                                                               Page 20                                                              Page 22
  1      A     Yes, sir.                                                 1       A   Okay.
  2      Q      Just to confirm, were you present at "The Kev"           2       Q   That's what I'm -- that's what I'm going to
  3 on September 18, 2017?                                               3 do.
  4      A     No, sir.                                                  4       A   Well, making that statement where I believe
  5      Q      Okay. So in light of that, how do you know               5 that Peter Jacobsen was doing his job as a
  6 this statement that I just read to be true?                          6 professional -- and, of course, that came from reading
  7      A     Because --                                                7 the depositions of the other people, but I know Peter
  8           MR. RUFF: This is Ed Ruff. You read part of                8 Jacobsen in the professional way and have watched him
  9      a statement, which is the second part of that line.             9 and he is an entertainer. I've watched him. He makes
  10        If you read the first line, it explains your                 10 people laugh. He's a great instruction professional.
  11        question. So I just object on just reading part of           11 I've seen him at work on the golf course before, so from
  12        it because the first line explains everything.               12 what the depositions of the people -- what they said, I
  13           MR. SEDAEI: Okay. Ed, I'm going to ask you                13 feel like they would agree with me, and I would agree
  14        to make an objection but refrain from coaching the           14 with them, that he was doing what he's supposed to do at
  15        witness or answering the question for her.                   15 these events.
  16           I will be instructing Ms. Lopez -- Ms. Lopez,             16      Q    Okay. So when I asked you "How do you know
  17        when I ask you a question about this document, you           17 this statement I just read to be true?" you referenced
  18        can feel free to look at other parts of the                  18 your experience -- and you can correct me if I'm wrong,
  19        document if it will help you -- it will help to              19 but you referenced your experience of having observed
  20        refresh your memory on the answer. So don't feel             20 Mr. Jacobsen in other events and also looking at
  21        like you don't have to look at any other parts of            21 depositions and statements from this case?
  22        this document. If you think it's helpful, please             22      A    Yes, sir.
  23        review it.                                                   23      Q    Have you spoken with Mr. Jacobsen about this
  24           THE WITNESS: Okay.                                        24 lawsuit or the incident involved in this lawsuit?
  25           MR. RUFF: So just so we're clear for the                  25      A    No, sir.

                                                               Page 21                                                              Page 23
                                                  Worldwide Litigation Services
                                              (312) 528-9111 | info@worldwidelit.com                                      Page 8 (20 - 23)
                          Nancy
Case: 1:18-cv-04542 Document     LopezFiled:
                             #: 53-6   Russell  - 10/9/2019
                                             02/20/20 Page 9 of 28 PageID #:641
                                          Rowena Dziubla vs. J.C. Anderson, Inc., et al.
  1      Q    If you didn't know Mr. Jacobsen -- so take out              1 get comfortable and hit the shot better. I mean, it's
  2 your knowledge about what you know about Mr. Jacobsen                 2 all about hitting that good shot, and if they're not in
  3 and what you've seen him do in other events -- would you              3 a good position to hit the shot, then I'm wasting my
  4 have the same conclusion if you only looked at the                    4 time trying to teach them and they're not going to have
  5 deposition transcripts or statements of individuals from              5 any fun because they're not going to see success.
  6 this case by themselves?                                              6      Q    Okay. So as we discuss your conclusion here
  7      A    The reason I can answer that question is                    7 that I read, it was based on your knowledge of
  8 because I do the same thing. When you're teaching -- if               8 Mr. Jacobsen and the deposition transcripts and records
  9 I didn't know Mr. Jacobsen, when you're teaching                      9 both from the case but, as you stated, you weren't
  10 people -- which is a shame that we have to think about               10 personally there and you didn't personally observe what
  11 how we touch people when we're teaching them because I'm             11 happened in this specific instance, so my question is:
  12 going to be very uncomfortable from now on because I've              12 Do you believe there are limits to -- for you to fully
  13 always -- especially chipping, I've always put my arms               13 grasp what had occurred on this specific day in this
  14 around people, men and women, touch them usually on the              14 specific incident involving Ms. Dziubla and Mr. Jacobsen
  15 hip side because it's comfortable to do that, and I've               15 due to the fact that you weren't there?
  16 never thought I couldn't do it. And then I put my right              16         MS. CRONIN: Objection. Foundation and
  17 hand on the person's right hand or the chipping -- the               17     mischaracterizes prior testimony.
  18 club, whatever, to bring the club back and help them                 18         MR. SEDAEI: Still go ahead and answer it.
  19 because if you don't play golf, you don't understand any             19         MS. CRONIN: You can answer the question.
  20 of that. So we have to show you by making physical                   20         THE WITNESS: Oh. Now I'm completely -- what
  21 contact, but it's not like, okay, I'm making physical                21     did you just ask me again?
  22 contact. It's all about it's just natural.                           22         MR. SEDAEI: Angela, would you please read the
  23          I've never ever had to think about how I'm                  23     question back?
  24 touching somebody. I just always went in there, wanted               24         (Thereupon, the previous question was read
  25 to help them, wanted to make them feel comfortable; and              25     back.)

                                                               Page 24                                                               Page 26
  1 if I touched them, you know, I never thought about that.              1          THE WITNESS: Absolutely. The limit is that I
  2 I was just trying to be helpful and help them enjoy the               2      wasn't right there to see it.
  3 game of golf and, you know, never ever thought about it               3 BY MR. SEDAEI:
  4 before.                                                               4      Q    Can you elaborate on that just a little bit,
  5           So, I do that. My teachers do that. It's --                 5 why you think that this is a limit, the fact that you
  6 you know, I think the only time I wouldn't get really                 6 weren't there to observe the incident?
  7 close is when they've got a driver in their hand                      7          MS. CRONIN: Objection. Asked and answered.
  8 because, as I made in my statement, you don't want to                 8 BY MR. SEDAEI:
  9 get hit by somebody swinging the club back. Chipping's                9      Q    Go ahead and answer.
  10 way different. You're going to be very close to                      10     A    Yeah. I mean I wasn't there to see it, but I
  11 somebody when they're chipping. That's just the natural              11 would think that the people that wrote those depositions
  12 way to teach them.                                                   12 saw it very clearly, and I'm visualizing what they saw
  13      Q    Can you tell me a little more about what it                13 to be something that was not inappropriate.
  14 means to chip?                                                       14         MS. CRONIN: Sam, can I just insert a question
  15      A    Chipping, you're close to the ball. You know,              15     for clarification?
  16 most people, unless they're just watching you -- and,                16         MR. SEDAEI: Can you wait until I'm done with
  17 like I said, most people that don't play the game have               17     my questioning and then you can Redirect the
  18 no clue how to hold a club, how to kind of take the club             18     witness?
  19 back, not take a full swing like you would with a                    19         MS. CRONIN: Sure. That's fine.
  20 driver. They don't have any clue how to stand up close               20 BY MR. SEDAEI:
  21 to it, feet closed together, how your hips are going to              21     Q    Ms. Lopez, I want to ask you some more
  22 be either angled out or in or closed, which, unless you              22 specific questions about the report --
  23 know golf, you don't know what that means.                           23     A    Okay.
  24          So I've always -- I've even put my hands on                 24     Q    -- we were discussing that you drafted. If
  25 hips of men and women to adjust them so that they can                25 you look at the fourth line on the second half towards

                                                               Page 25                                                               Page 27
                                                      Worldwide Litigation Services
                                                  (312) 528-9111 | info@worldwidelit.com                                   Page 9 (24 - 27)
                          Nancy
Case: 1:18-cv-04542 Document     Lopez
                             #: 53-6   Russell
                                     Filed:     - 10/9/2019
                                            02/20/20  Page 10 of 28 PageID #:642
                                         Rowena Dziubla vs. J.C. Anderson, Inc., et al.
   1 the end, it reads: "You have to be hands-on to help                1          So I think it's just whatever's comfortable
   2 someone that has hardly played golf," and I'm stopping             2 for anybody that's teaching because I've seen a lot of
   3 the sentence. But in answering my question again, the              3 teachers. Whatever's comfortable -- they never walk in
   4 other parts of that, my question is: What do you mean              4 there going "Okay. I can't touch this person when I'm
   5 by hands-on? Can you elaborate on that?                            5 giving them a lesson." It's all about just
   6     A    You truly -- when you're teaching somebody                6 professionalism, going in there, showing them how to
   7 that's never played golf, you have to touch their hands            7 hold the club. If you have to touch them, you don't
   8 to put their hands on the golf club. You have to, like             8 think about those things. It's just the professional
   9 I said, adjust their hips sometimes, make sure their               9 way to go in there and help somebody learn golf. It's
  10 legs and their feet and everything is aimed in the same            10 not a "Oh, I can't wait to touch them." It's nothing
  11 direction. So for me to say that, I don't know how to              11 like that. It's always been professional that I've ever
  12 say that. I've got to show them. I've got to show them             12 seen anybody and myself -- because I'm very professional
  13 how to take the club back, how far not to take it back             13 when I teach, and I want somebody to enjoy the game of
  14 or how far to take it back, and the only way I can do              14 golf. And if I have to touch their hand or shift them
  15 that is by making personal contact with them in that               15 in some way, I have to touch them.
  16 way. I don't know any other way to teach chipping.                 16     Q    When giving instructions to students or to
  17          That's the way I've always taught, that's the             17 individuals who have never played golf, do you ever stop
  18 way that I've always been taught, and I don't see any              18 to think "The kind of contact I'm about to make with
  19 other way to do that. And to verbally tell somebody to             19 this person, this person may not be expecting it"?
  20 do it that's never played golf, they would be totally              20     A    I've never thought about it ever. It's never
  21 lost.                                                              21 come into my mind. It is now. Now I'm going to have to
  22      Q    I understand that when you're trying to teach            22 change because I sure don't want to offend anybody.
  23 someone that's never played golf you have to be                    23         And I know Peter Jacobsen is not ever going to
  24 hands-on, you have to be -- depending on the shot, you             24 do something to offend somebody. That's not his
  25 have to be behind them and wrap your arms around them              25 character.

                                                              Page 28                                                              Page 30
   1 and that could all be, as you say, an appropriate way of           1      Q    Some of these questions kind of overlap, but I
   2 touching somebody when you're trying to teach them.                2 need to ask you these questions so --
   3     A    Yes, sir.                                                 3      A   Okay.
   4     Q    But is it also possible, in your opinion, for             4      Q    -- you know, feel free to reiterate anything
   5 a golf instructor to touch someone doing instructions in           5 you said before. But if you look at the last part of
   6 a way that would be inappropriate?                                 6 the first paragraph in your report, read your last few
   7     A    I don't know how that can happen. I mean I                7 lines -- I'll read them and then you can tell me if I
   8 just -- I said to Mary the only way you could touch me             8 read it correctly.
   9 inappropriately is if you touch me between the legs and            9          It reads: "When giving chipping instruction,
  10 my breasts, otherwise every other thing --                         10 you might touch the shoulders, back, hands and even hips
  11          Knowing Peter Jacobsen, he's very tall and                11 to show someone how to line their body up to the target.
  12 very big, so for him to teach, he might put his arms               12 Sometimes you even have to wrap your arms around the
  13 around you. Now I wasn't there, so I don't know what he            13 person, which will mean that you might be leaning into
  14 did. He would be the type of person that would have to             14 their buttocks area." Did I read that correctly?
  15 put his arms around you because he's just huge compared            15     A    Yes. Yes, sir.
  16 to me. I've got to come in from the side, put my hands             16     Q    Okay. I understand that you, as a
  17 pretty much on his hip and lean into them because my               17 professional golfer, believe this kind of contact to be
  18 arms aren't that long. So I can't --                               18 appropriate, but is it possible that the type of
  19          I'm just trying to visually think how do I do             19 instruction that you're describing here and may
  20 that when it's always been natural. I don't even have              20 otherwise be perfectly appropriate to an expert's eyes,
  21 to think about. I just go up, wrap my arms around them,            21 may come across as offensive through the eyes of a
  22 adjust their hips, hold their hand, and I'm touching               22 nonexpert, who's not a professional golfer, hasn't
  23 them, I'm sure, with the front side of my body. I have             23 received professional instruction?
  24 to be. There's no way not to because my arms are just              24         MS. CRONIN: Objection. Foundation. Go
  25 not that long.                                                     25     ahead.

                                                              Page 29                                                              Page 31
                                                  Worldwide Litigation Services
                                              (312) 528-9111 | info@worldwidelit.com                                    Page 10 (28 - 31)
                          Nancy
Case: 1:18-cv-04542 Document     Lopez
                             #: 53-6   Russell
                                     Filed:     - 10/9/2019
                                            02/20/20  Page 11 of 28 PageID #:643
                                        Rowena Dziubla vs. J.C. Anderson, Inc., et al.
   1 BY MR. SEDAEI:                                                     1 So do you believe, as a female golf instructor,
   2     Q     Go ahead.                                                2 sometimes you may be getting some kind of a leeway when
   3     A    I think that anybody that is going to take                3 it comes to giving instructions that a male instructor
   4 golf lessons when they're first learning, I think that             4 giving instructions to a female may not get or should
   5 would be natural for them to know that that person's               5 not get?
   6 going to have to make contact with them when they're               6      A    Well, I mean, I think it can go any way
   7 teaching them.                                                     7 because I'm a female and I've taught a lot of men and,
   8          I can't imagine they're going to go to a golf             8 you know, as if men accept touching better than, you
   9 lesson when they've never played golf and that person is           9 know, me touching them -- it's confusing because I just
  10 just going to stand there and look at them and try to              10 don't --
  11 instruct them. I just don't believe that.                          11          We, as professional athletes and professional
  12      Q    Okay. What if the person hasn't really signed            12 teachers and professional golfers, it's not about
  13 up for golf lessons but is kind of at events like the              13 touching people. It's about helping them with their
  14 one here where they just have a celebrity golfer who               14 golf swing. And when you touch them, it is so normal
  15 shows up and impromptu gives instructions --                       15 and natural. It's not abnormal.
  16          MS. CRONIN: Objection.                                    16          And I mean Peter, I'm sure he teaches a lot of
  17 BY MR. SEDAEI:                                                     17 women to play golf. I don't think he -- you know, I
  18      Q    -- and the person who's taking the                       18 don't think it's just men teaching men. It's who is the
  19 instructions hasn't really signed up for a class per se?           19 best teacher? Who's going to teach me the best? And he
  20          MS. CRONIN: Objection. Foundation as well as              20 was there doing his thing, and she just happened to join
  21      mischaracterizes the evidence in the case. Go                 21 them or pop up there and want to get a golf tip or
  22      ahead.                                                        22 whatever, and I mean it's just -- it's just very natural
  23 BY MR. SEDAEI:                                                     23 for someone to help somebody in that way. Male, female
  24      Q    Go ahead. Answer, please.                                24 or whatever, you want to figure that out.
  25      A    I've had people like that be on the golf                 25          I mean, I have never thought about how I was

                                                              Page 32                                                              Page 34
   1 course that weren't really a part of the event. They're            1 touching someone when I'm teaching them because it's
   2 kind of watching and they're there to see you, the                 2 not -- it's not a -- I don't even feel uncomfortable.
   3 person, you know, even just to talk to you. And then if            3 When I'm hugging somebody and teaching them, I don't
   4 you all of the sudden -- you know, Peter or me could               4 even realize I'm doing it because I'm just teaching
   5 have said, "Would you like a tip?" And if you say,                 5 them. There's nothing else involved in those
   6 "Yes," I think you're opening yourself to letting them             6 situations.
   7 kind of show you whatever they have to. I don't see it             7           And just knowing Peter Jacobsen, he does not
   8 any other way because there are a lot of people like               8 have that character at all. I respect him as a man, and
   9 that, Mr. Sedaei.                                                  9 I've been around a lot of PGA players, and I have never
  10      Q    Sedaei.                                                  10 felt uncomfortable around him. And I'm just making
  11      A    Sedaei. Or Sam, can I call you Sam?                      11 those statements because all the times I've been with
  12      Q    Yes, you can call me Sam.                                12 him, he is very professional, funny, friendly, never
  13      A    I mean, I've had a lot of people come and                13 gotten in anybody's face.
  14 watch me just hit shots with the groups that are there             14            And I watch people -- and especially PGA
  15 and were having a good time. They'll stay there for the            15 players, I watch them a lot, and he has always been a
  16 whole time I'm there just watching me. And if I look               16 top quality person. I would have never had him at my
  17 over and say, "Would you like a little tip?" and if they           17 event if I would have thought he was any different. And
  18 say, "Yeah," I mean I think they're just opening                   18 I'm just saying from the times I've been with him, I've
  19 themselves up for that. I don't think they would think             19 never seen him be any other -- inappropriate and has
  20 anything else. That if I'm going to show them how to do            20 always been appropriate with everybody.
  21 something to give them a tip, I can't imagine they're              21      Q      Okay. And I understand that you've seen
  22 walking up to it going "I hope she doesn't touch me."              22 Mr. Jacobsen at work and in other situations, so our
  23      Q    And something that came to mind as you were              23 focus is mostly now over the events of this specific
  24 speaking was the glaring difference here between you and           24 incident.
  25 Mr. Jacobsen is that you're a female and he's a male.              25      A     Yes, sir.
                                                              Page 33                                                              Page 35
                                                 Worldwide Litigation Services
                                             (312) 528-9111 | info@worldwidelit.com                                    Page 11 (32 - 35)
                          Nancy
Case: 1:18-cv-04542 Document     Lopez
                             #: 53-6   Russell
                                     Filed:     - 10/9/2019
                                            02/20/20  Page 12 of 28 PageID #:644
                                       Rowena Dziubla vs. J.C. Anderson, Inc., et al.
   1     Q    Now if you look at the report, I want to keep             1 I've told jokes, and if you don't understand golf, you
   2 going and ask you a few more questions about it.                   2 probably wouldn't understand the joke. And there's a
   3     A    Okay.                                                     3 lot of golf jokes out there.
   4     Q    If you look at the second paragraph, the first            4      Q    So going back to the joke that you believe
   5 sentence reads: "I am aware and familiar of the joke               5 Mr. Jacobsen told, can you explain what that joke is to
   6 that Peter Jacobsen told on the golf course." Did I                6 a nongolfer?
   7 read that correctly?                                               7      A    You know, I'd have to hear it again to really
   8     A    Yes. Uh-huh.                                              8 tell you because it's been so long since I've heard the
   9     Q    Okay. And how are you aware of what joke he               9 joke, that I would have to hear it again to let you know
  10 told?                                                              10 what I feel about it.
  11     A     Because I've heard it before. And to me, when            11     Q     Based on the statements that you read from the
  12 you're talking about clubs, if you don't know what golf            12 deposition transcripts and maybe the statements of other
  13 clubs are besides -- you know, a lot of people know what           13 individuals who are on the record, is it your
  14 a putter is because they go to Putt-Putt, but they don't           14 understanding that the people who were at the event all
  15 know woods, irons, anything about what's in the golf               15 agreed on what Mr. Jacobsen actually said or were there
  16 bag. So when a joke is made about golf, sometimes if               16 different accounts of what he may have said?
  17 they don't know what -- what golf is all about, they're            17          MS. CRONIN: Objection. Vague. Misleading.
  18 going to maybe take it offensively when I don't think              18     Rephrase the question.
  19 that they should.                                                  19 BY MR. SEDAEI:
  20     Q     Okay. So let's break that down a little bit.             20     Q     Please answer if you understand.
  21 So my question is not whether, you know, what you read             21     A    Will you ask the question again?
  22 from the transcripts to remind you of a joke you know,             22          MR. SEDAEI: Angela, would you please read it
  23 but because you are saying matter-of-factly that you're            23     back.
  24 aware of what joke Mr. Jacobsen told, I'm trying to                24          (Thereupon, the previous question was read
  25 understand, how do you know what joke he told?                     25     back.)

                                                              Page 36                                                               Page 38
   1          MS. CRONIN: Sam, I'm going to object to that              1           THE WITNESS: You know, I can't remember what
   2     question. That is entirely misleading and you know             2      they felt about that joke. You would have to read
   3     that based upon what's in the deposition testimony.            3      that to me so I can make my statement on that, but
   4     So don't say it's not in the deposition testimony;             4      I can't remember what I read about what they felt
   5     It's clearly in the deposition testimony. Do not               5      about the joke and if they agreed about the joke
   6     mislead this witness.                                          6      for whatever reason. You know, what their feelings
   7          MR. SEDAEI: Mary, please keep your objections             7      were about it, I can't remember -- I can't remember
   8     to nonspeaking objections and then let the witness             8      that.
   9     answer.                                                        9 BY MR. SEDAEI:
  10          MS. CRONIN: Sam, I'll keep my objections the              10      Q      My question isn't how they felt about the
  11      way I want to keep them, but I will instruct you,             11 joke, my question is were there different accounts of --
  12      as an attorney, not to provide misleading testimony           12 different accounts of what they believed Mr. Jacobsen
  13      or statements to a witness.                                   13 actually said?
  14          MR. SEDAEI: I'm not misleading the witness,               14      A      I still can't remember what -- what they
  15      I'm asking her a question.                                    15 actually said about that.
  16          MS. CRONIN: Rephrase your question, Sam.                  16      Q      Okay. So if there were different accounts of
  17          MR. SEDAEI: The question doesn't need to be               17 what Mr. Jacobsen said, if there's a disagreement on
  18      rephrased, Mary. The question is phrased fine.                18 that, who do you think would have been --
  19 BY MR. SEDAEI:                                                     19      A      Confused?
  20      Q    Did you understand the question --                       20      Q      -- the best to have heard Mr. Jacobsen?
  21      A    Yes.                                                     21          MS. CRONIN: Objection. Foundation.
  22      Q    -- Ms. Lopez?                                            22          THE WITNESS: Well, I'm thinking that
  23      A    Yes. You know, that joke has been around for             23      everybody thought it was funny. This is just my
  24 a long, long time, and I don't even remember the last              24      opinion, they thought it was funny and she didn't
  25 time I heard it, but it's -- it's an old joke. I know              25      get the joke, so she probably wasn't laughing.
                                                              Page 37                                                               Page 39
                                                Worldwide Litigation Services
                                            (312) 528-9111 | info@worldwidelit.com                                      Page 12 (36 - 39)
                          Nancy
Case: 1:18-cv-04542 Document     Lopez
                             #: 53-6   Russell
                                     Filed:     - 10/9/2019
                                            02/20/20  Page 13 of 28 PageID #:645
                                         Rowena Dziubla vs. J.C. Anderson, Inc., et al.
   1            MR. SEDAEI: Okay. So Angela, please read the              1 what the joke is. Is this a famous joke?
   2      question back and then I'm going to ask Ms. Lopez               2          MS. CRONIN: Sam, again, there are thousands
   3      to try to answer the question.                                  3     of golf jokes. Let me just educate you on that.
   4            (Thereupon, the previous question was read                4     There are a lot of golf jokes out there. There are
   5      back.)                                                          5     many, many jokes, and she read the materials a
   6            MS. CRONIN: Again, that's an objection.                   6     while ago so if you want to just --
   7      Foundation.                                                     7          MR. SEDAEI: Mary, what is your objection,
   8            THE WITNESS: I would think that the person                8     please?
   9      standing closest to him would know what that joke               9          MS. CRONIN: Objection. Refresh her
  10       was all about. I'm not really sure how to answer               10     recollection.
  11       that.                                                          11          MR. SEDAEI: Make your objection and refrain
  12 BY MR. SEDAEI:                                                       12     from speaking objections.
  13       Q     What's your understanding of who the closest             13          MS. CRONIN: Okay.
  14 person was to him?                                                   14          MR. SEDAEI: I would hate to take this
  15       A     Just reading it, I think it was a gentleman              15     transcript to the judge and have you reproduce the
  16 that was standing closest to him.                                    16     witness. You don't want to go back to Florida, do
  17       Q     Was it not the plaintiff, Ms. Dziubla?                   17     you?
  18       A     Well, yes, but I thought you said the                    18          MS. CRONIN: Of course not.
  19 statement of the people that were there, not from her.               19          MR. SEDAEI: Okay. So then please just let
  20       Q     Was she not the person who was there?                    20     her answer. Again, I'm not trying to trip her up,
  21       A     Yes, she was there.                                      21     I'm just trying to have a conversation with her.
  22       Q     So is it your understanding that she was the             22          MS. CRONIN: Okay. I understand.
  23 closest person to him?                                               23          THE WITNESS: Yeah. I mean, it's not like a
  24       A     Yes. And she would be, yes.                              24     famous joke. I've heard it, but it was a long time
  25       Q     So regardless of what Mr. Jacobsen actually              25     ago and probably then I probably didn't even get it
                                                                Page 40                                                               Page 42
   1 said, can you not even explain to me what the joke is                1     because I'm not really good at getting jokes. But
   2 that you think he said or that the joke -- what he said              2     if I could hear the joke again, I would be able to
   3 reminded you of a joke -- let me rephrase that. Just                 3     explain it to you.
   4 strike that part.                                                    4          But, you know, woods, clubs in your bag,
   5           I'm a nongolfer and I want to understand what              5     woods, going into the woods, I mean there's a lot
   6 would have been the joke here. Can you explain that to               6     of ways that this joke -- I mean if he told it,
   7 me, a nongolfer?                                                     7     she's not going to get it. Some of the guys
   8     A     I would have to hear the joke again.                       8     probably laughed at it, and some of them probably
   9     Q      Okay. So it's not a standard joke that you                9     didn't get it. I don't know. I just --
  10 can just say from memory like oh, that's the joke?                   10         It's been a long time since I've heard that
  11           MS. CRONIN: Sam, what you're trying to do --               11     joke, but it's not a joke that you hear every day
  12      if you'd like to refresh the witness's recollection             12     on the golf course. If somebody remembers a joke,
  13      as to what the joke or the alleged joke was that                13     he told it. I remember golf jokes once in a while
  14      was told on the golf course, you could do that, but             14     and I'll tell them, but, you know, just something
  15      you've been asking this question, trying to get a               15     makes you remember a joke. I don't just say "I'm
  16      response numerous different ways. Just tell her                 16     going to tell this joke all day long." I just know
  17      what the joke is and she can explain it.                        17     somebody might say something and it might spur me
  18 BY MR. SEDAEI:                                                       18     on to tell a joke that I remember at that moment,
  19      Q     Okay. And the question that I'm asking is not             19     but it's not like a joke that everybody tells every
  20 even related necessarily to what is said in this                     20     week or anything like that.
  21 instance, I'm asking you about the joke generally based              21 BY MR. SEDAEI:
  22 on your knowledge as a professional golfer, which is why             22     Q    Okay. Thanks. That's fair enough.
  23 I don't have anything to put in front of you to refresh              23         Is that a joke that you believe a professional
  24 your memory. I'm just asking you to use your knowledge               24 golfer may not get or understand?
  25 as a professional golfer to explain to me what the --                25     A    No, probably all of them do. I'm just a

                                                                Page 41                                                               Page 43
                                                 Worldwide Litigation Services
                                             (312) 528-9111 | info@worldwidelit.com                                      Page 13 (40 - 43)
                          Nancy
Case: 1:18-cv-04542 Document     Lopez
                             #: 53-6   Russell
                                     Filed:     - 10/9/2019
                                            02/20/20  Page 14 of 28 PageID #:646
                                        Rowena Dziubla vs. J.C. Anderson, Inc., et al.
   1 little naive when jokes are being told so I don't always        1          MR. SEDAEI: Five minutes? Ten minutes?
   2 get them, but I would imagine most of the guys get them.        2          MS. CRONIN: Yes, please.
   3     Q    And do you think that's the kind of a joke             3          MR. SEDAEI: All right. Sounds good.
   4 that a person who's not a professional golfer may not           4          MS. CRONIN: Thank you.
   5 get?                                                            5          (Thereupon, a short break was taken.)
   6     A    Maybe not. I mean especially if you don't              6          MS. CRONIN: I just have a few follow-up
   7 know golf, you wouldn't know the reasoning for the joke         7      questions if you don't mind.
   8 or why it was told or how it was told.                          8          MR. SEDAEI: Angela, are we back on the
   9     Q    Okay. I'm going to ask you some questions              9      record?
  10 which, you know -- and this is probably going to be the         10         THE COURT REPORTER: Yes, we're back on the
  11 final few questions. I don't have a lot of other                11     record.
  12 questions to go on, but I just want to ask you a few            12                 CROSS-EXAMINATION
  13 questions about your general experience as a                    13 BY MS. CRONIN:
  14 professional golfer.                                            14     Q     Okay. Ms. Lopez, I just have a few follow-up
  15      A   Okay.                                                  15 questions real quick. You know, you referred to
  16      Q    Do you recall an instance where you felt that         16 depositions with respect to the witnesses were there.
  17 the person who was giving you instructions touched you          17 Is it your understanding that several people who were at
  18 in a manner that you considered to be offensive or              18 the golf outing didn't give depositions, they actually
  19 inappropriate throughout your entire career?                    19 gave witness statements, correct?
  20      A   Yeah, I've never felt that, ever. I just               20     A    Okay. Yes.
  21 never have remembered anything like that. I started             21     Q     Is that your understanding?
  22 playing golf when I was eight years old and my dad was          22     A    Yes.
  23 my only teacher. And as I got instruction along the             23     Q     And your opinions are based upon the
  24 way, I never felt like anybody was doing something that         24 deposition transcripts as well as the witness
  25 was inappropriate.                                              25 statements, true?

                                                           Page 44                                                                Page 46
   1     Q    So as a professional golfer, do you have               1     A    Yes.
   2 friends or have professional relationships with other           2     Q     Okay. I just have a couple other follow-ups.
   3 female professional golfers?                                    3          Is it your understanding that Mr. Jacobsen
   4     A    Oh, yes, very many. I have a lot of                    4 tried to instruct Ms. Dziubla by showing her first and
   5 professional friends and teachers through all these             5 then announcing that he was going to come behind her and
   6 years of being involved in golf.                                6 instruct her when that failed? Is that your
   7     Q    And can you recall an instance when you                7 understanding?
   8 learned that a female professional golfer you knew had          8     A    I'm not understanding.
   9 alleged or stated that a golfer had made inappropriate          9     Q     When you reviewed the deposition testimony --
  10 contact with them while giving them golf instructions?          10     A    Yes.
  11      A   I have never ever heard that. Or at least it           11     Q    -- in your case, is it your understanding that
  12 hasn't been brought to my attention, but I have never           12 he said, "Well, I have to come around and help her
  13 heard that ever.                                                13 because she wasn't understanding how to hit the chip
  14      Q    So you don't recall any of your friends coming        14 shot"? Is that your understanding?
  15 to you and telling you anything like that, about being          15     A    Yes.
  16 offended by another golfer who gave them instructions?          16     Q    Okay. And that was based upon her own
  17      A   Not professionally in golf. No, sir.                   17 testimony, true?
  18      Q    Okay. I think I'm done with my questions.             18     A    Yes.
  19 Mary may have some follow-ups. After that, I may have           19     Q    Okay. And this is what she also reported to
  20 additional questions, but for now, I think I'm done with        20 what we refer to as the EEOC, Equal Employment
  21 the questioning.                                                21 Opportunity Commission?
  22          MS. CRONIN: Sam, if you don't mind, I'd like           22     A    Yes.
  23      to take a quick break.                                     23     Q    Is that your understanding?
  24          MR. SEDAEI: Okay.                                      24     A    Yes.
  25          MS. CRONIN: Okay?                                      25     Q    Okay. So he announced, "I had to take a more

                                                           Page 45                                                                Page 47
                                                Worldwide Litigation Services
                                            (312) 528-9111 | info@worldwidelit.com                                   Page 14 (44 - 47)
                          Nancy
Case: 1:18-cv-04542 Document     Lopez
                             #: 53-6   Russell
                                     Filed:     - 10/9/2019
                                            02/20/20  Page 15 of 28 PageID #:647
                                          Rowena Dziubla vs. J.C. Anderson, Inc., et al.
   1 physical approach because she wasn't getting it,"                  1     A    Correct.
   2 correct?                                                           2     Q    Okay. And as a golfer, you would agree that
   3     A    Yes.                                                      3 referring to "irons" and "woods" is appropriate because
   4     Q    Okay. And do you think that's good practice?              4 those are terminology that's used in golf, correct?
   5     A    To say what you're going to do?                           5     A    Correct.
   6     Q    Yes.                                                      6     Q    Okay. And so once Ms. Dziubla was explained
   7     A    Yes. I don't do that but, yes, I think it's a             7 the context of the joke in her deposition, is it your
   8 great idea.                                                        8 understanding that she agreed that there's an innocent
   9     Q    Okay. And can you explain why that is                     9 construction, correct?
  10 appropriate and good practice?                                     10     A   Yes.
  11     A    Probably because of the way everybody's                   11         MS. CRONIN: Okay. That's all I have.
  12 responding to things nowadays. You can't do anything               12         THE WITNESS: Okay.
  13 without offending somebody it seems like.                          13         MR. SEDAEI: I don't have anything else. I
  14     Q    Okay. And is it your understanding that                   14     want to thank you for your time, Ms. Lopez.
  15 Ms. Dziubla never objected to that announcement by Peter           15         THE WITNESS: Thank you, Sam.
  16 Jacobsen?                                                          16         MR. SEDAEI: Have a good day.
  17     A    That's what I understand.                                 17         (Whereupon, the deposition was concluded at
  18     Q    Okay. And so I'm going to -- you reviewed the             18     3:25 p.m.)
  19 deposition transcripts in this case, correct?                      19
  20     A    Yes.                                                      20
  21     Q    And I'm going to read to you a portion of the             21
  22 deposition transcript from Peter Jacobsen's deposition,            22
  23 and it's regarding the joke, okay?                                 23
  24     A    Okay.                                                     24
  25     Q    Okay. And the joke is: "Beginner golfers                  25
                                                              Page 48                                                         Page 50
   1 start with the irons and they end up in the woods; being
   2 when you start as a beginner, you usually start with a
   3 wedge, which is an iron, then as you progress up through
   4 the bag to the driver, to the woods, you get to the
   5 woods. Because the woods require a longer, more fuller
   6 swing, it's hard to control. The ball can end up
   7 adjacent to the fairway, off the fairway in the rough
   8 where are trees or forests or woods." Is that your
   9 understanding as to the explanation of the joke?
  10      A     Yes.
  11      Q     Okay. And would you agree that that joke is
  12 appropriate?
  13      A     Yes.
  14      Q     And it's not offensive, correct?
  15      A     No.
  16      Q     And do you recall reading plaintiff's
  17 deposition testimony where she was explained the full
  18 context of the joke?
  19      A     Well, I don't really remember that.
  20      Q     Okay. Is it your understanding that she
  21 testified that she may not have heard the entire joke?
  22      A     Yes, I remember that.
  23      Q     And when she was explained the actual joke and
  24 the context of the joke with the golf terminology, then
  25 she understood that it may not have been offensive?

                                                              Page 49
                                                  Worldwide Litigation Services
                                              (312) 528-9111 | info@worldwidelit.com                                Page 15 (48 - 50)
                          Nancy
Case: 1:18-cv-04542 Document     Lopez
                             #: 53-6   Russell
                                     Filed:     - 10/9/2019
                                            02/20/20  Page 16 of 28 PageID #:648
                        Rowena Dziubla vs. J.C. Anderson, Inc., et al.

               1                            CERTIFICATE OF OATH

               2

               3   STATE OF FLORIDA )

               4   COUNTY OF MARTIN )

               5

               6                 I, ANGELA CONNOLLY, Registered Professional

               7   Reporter, Certified Realtime Reporter, Notary Public,

               8   State of Florida, certify that NANCY LOPEZ RUSSELL

               9   personally appeared before me and was duly sworn on the

             10    9th day of October, 2019.

             11                  Signed this 23rd day of October, 2019.

             12

             13

            14
     /s/ Angela Connolly
            15                          ___________________________
                                        Angela Connolly, RPR, CRR
             16                         Notary Public, State of Florida

             17

             18

             19                      Personally known       ______
                                     Produced identification FL DL
             20

             21

             22

             23

             24

             25

                              Worldwide Litigation Services
                          (312) 528-9111 | info@worldwidelit.com              Page 16 (51)
                          Nancy
Case: 1:18-cv-04542 Document     Lopez
                             #: 53-6   Russell
                                     Filed:     - 10/9/2019
                                            02/20/20  Page 17 of 28 PageID #:649
                        Rowena Dziubla vs. J.C. Anderson, Inc., et al.

               1                         CERTIFICATE OF REPORTER

               2

               3   STATE OF FLORIDA )

               4   COUNTY OF MARTIN )

               5

               6                 I, ANGELA CONNOLLY, Registered Professional

               7   Reporter, Certified Realtime Reporter, certify that I

               8   was authorized to and did stenographically report the

               9   deposition of NANCY LOPEZ RUSSELL; that a review of the

             10    transcript was not requested; and that the foregoing

             11    transcript, Pages 1 through 50, is a true record of my

             12    stenographic notes.

             13                  I FURTHER CERTIFY that I am not a relative,

             14    employee, or attorney, or counsel of any of the parties,

             15    nor am I a relative or employee of any of the parties'

             16    attorney or counsel connected with the action, nor am I

             17    financially interested in the action.

             18                  The certification does not apply to any

             19    reproduction of the same by any means unless under the

             20    direct control and/or direction of the reporter.

             21                  DATED this 23rd day of October, 2019.

            22
     /s/ Angela Connolly
            23                          __________________________
                                        Angela Connolly, RPR, CRR
             24

             25

                              Worldwide Litigation Services
                          (312) 528-9111 | info@worldwidelit.com              Page 17 (52)
                          Nancy
Case: 1:18-cv-04542 Document     Lopez
                             #: 53-6   Russell
                                     Filed:     - 10/9/2019
                                            02/20/20  Page 18 of 28 PageID #:650
                        Rowena Dziubla vs. J.C. Anderson, Inc., et al.

WORD INDEX             33:1 34:1 35:1            30:1 31:1 32:1           30:1 31:1 32:1
                       36:1 37:1 38:1            33:1 34:1 35:1           33:1 34:1 35:1
< >                    39:1 40:1 41:1            36:1 37:1 38:1           36:1 37:1 38:1
 51:1                  42:1 43:1 44:1            39:1 40:1 41:1           39:1 40:1 41:1
                       45:1 46:1 47:1            42:1 43:1 44:1           42:1 43:1 44:1
<1>                    48:1 49:1 50:1            45:1 46:1 47:1           45:1 46:1 47:1
1 1:1 2:1, 1 3:1, 1    51:1 52:1                 48:1 49:1 50:1           48:1 49:1 50:1
 4:1 5:1 6:1 7:1      12 1:1 2:1 3:1             51:1 52:1                51:1 52:1
 8:1 9:1 10:1 11:1     4:1 5:1 6:1, 1 7:1       15 1:1 2:1 3:1           18 1:1 2:1 3:1
 12:1 13:1 14:1        8:1 9:1 10:1 11:1         4:1 5:1 6:1 7:1          4:1 5:1 6:1 7:1
 15:1 16:1, 1, 1, 1    12:1 13:1 14:1            8:1 9:1 10:1 11:1        8:1 9:1 10:1 11:1
 17:1 18:1 19:1        15:1 16:1 17:1            12:1 13:1 14:1           12:1 13:1 14:1
 20:1 21:1 22:1        18:1 19:1 20:1            15:1 16:1 17:1           15:1 16:1 17:1, 1,
 23:1 24:1 25:1        21:1 22:1 23:1            18:1 19:1 20:1          1 18:1, 1 19:1
 26:1 27:1 28:1        24:1 25:1 26:1            21:1 22:1 23:1           20:1 21:1, 1 22:1
 29:1 30:1 31:1        27:1 28:1 29:1            24:1 25:1 26:1           23:1 24:1 25:1
 32:1 33:1 34:1        30:1 31:1 32:1            27:1 28:1 29:1           26:1 27:1 28:1
 35:1 36:1 37:1        33:1 34:1 35:1            30:1 31:1 32:1           29:1 30:1 31:1
 38:1 39:1 40:1        36:1 37:1 38:1            33:1 34:1 35:1           32:1 33:1 34:1
 41:1 42:1 43:1        39:1 40:1 41:1            36:1 37:1 38:1           35:1 36:1 37:1
 44:1 45:1 46:1        42:1 43:1 44:1            39:1 40:1 41:1           38:1 39:1 40:1
 47:1 48:1 49:1        45:1 46:1 47:1            42:1 43:1 44:1           41:1 42:1 43:1
 50:1 51:1 52:1, 1     48:1 49:1 50:1            45:1 46:1 47:1           44:1 45:1 46:1
1:18-cv-4542 1:1       51:1 52:1                 48:1 49:1 50:1           47:1 48:1 49:1
10 1:1 2:1 3:1        120 3:1                    51:1 52:1                50:1 51:1 52:1
 4:1 5:1 6:1 7:1      13 1:1 2:1 3:1            16 1:1 2:1, 1 3:1        19 1:1 2:1 3:1
 8:1 9:1 10:1 11:1     4:1 5:1 6:1 7:1           4:1 5:1 6:1 7:1          4:1 5:1 6:1 7:1
 12:1 13:1 14:1        8:1 9:1 10:1 11:1         8:1 9:1 10:1 11:1        8:1 9:1 10:1 11:1
 15:1 16:1 17:1        12:1 13:1 14:1            12:1 13:1 14:1           12:1 13:1 14:1
 18:1 19:1 20:1        15:1 16:1 17:1            15:1 16:1 17:1           15:1 16:1 17:1
 21:1 22:1 23:1        18:1 19:1 20:1            18:1 19:1 20:1           18:1 19:1 20:1
 24:1 25:1 26:1        21:1 22:1 23:1            21:1 22:1 23:1           21:1 22:1 23:1
 27:1 28:1 29:1        24:1 25:1 26:1            24:1 25:1 26:1           24:1 25:1 26:1
 30:1 31:1 32:1        27:1 28:1 29:1            27:1 28:1 29:1           27:1 28:1 29:1
 33:1 34:1 35:1        30:1 31:1 32:1            30:1 31:1 32:1           30:1 31:1 32:1
 36:1 37:1 38:1        33:1 34:1 35:1            33:1 34:1 35:1           33:1 34:1 35:1
 39:1 40:1 41:1        36:1 37:1 38:1            36:1 37:1 38:1           36:1 37:1 38:1
 42:1 43:1 44:1        39:1 40:1 41:1            39:1 40:1 41:1           39:1 40:1 41:1
 45:1 46:1 47:1        42:1 43:1 44:1            42:1 43:1 44:1           42:1 43:1 44:1
 48:1 49:1 50:1        45:1 46:1 47:1            45:1 46:1 47:1           45:1 46:1 47:1
 51:1 52:1             48:1 49:1 50:1            48:1 49:1 50:1           48:1 49:1 50:1
11 1:1 2:1 3:1         51:1 52:1                 51:1 52:1                51:1 52:1
 4:1 5:1 6:1 7:1      14 1:1 2:1 3:1            17 1:1 2:1 3:1           1977 13:1 15:1
 8:1 9:1 10:1 11:1     4:1 5:1 6:1 7:1           4:1 5:1 6:1 7:1
 12:1 13:1 14:1        8:1 9:1 10:1 11:1         8:1 9:1 10:1 11:1       <2>
 15:1 16:1 17:1        12:1 13:1 14:1            12:1 13:1 14:1          2 1:1 2:1 3:1 4:1
 18:1 19:1 20:1        15:1 16:1 17:1            15:1 16:1 17:1           5:1 6:1 7:1 8:1
 21:1 22:1 23:1        18:1 19:1 20:1            18:1 19:1 20:1           9:1 10:1 11:1
 24:1 25:1 26:1        21:1 22:1 23:1            21:1 22:1 23:1           12:1 13:1 14:1
 27:1 28:1 29:1        24:1 25:1 26:1            24:1 25:1 26:1           15:1 16:1 17:1
 30:1 31:1 32:1        27:1 28:1 29:1            27:1 28:1 29:1           18:1 19:1 20:1

                              Worldwide Litigation Services
                          (312) 528-9111 | info@worldwidelit.com                         Page 1
                          Nancy
Case: 1:18-cv-04542 Document     Lopez
                             #: 53-6   Russell
                                     Filed:     - 10/9/2019
                                            02/20/20  Page 19 of 28 PageID #:651
                        Rowena Dziubla vs. J.C. Anderson, Inc., et al.

 21:1 22:1 23:1      22 1:1 2:1 3:1              48:1 49:1 50:1          4 1:1 2:1, 1 3:1
 24:1 25:1 26:1       4:1 5:1 6:1 7:1            51:1 52:1                4:1 5:1 6:1 7:1
 27:1 28:1 29:1       8:1 9:1 10:1 11:1         25 1:1 2:1 3:1            8:1 9:1 10:1 11:1
 30:1 31:1 32:1       12:1 13:1 14:1             4:1 5:1 6:1 7:1          12:1 13:1 14:1
 33:1 34:1 35:1       15:1 16:1 17:1             8:1 9:1 10:1 11:1        15:1 16:1 17:1
 36:1 37:1 38:1       18:1 19:1 20:1             12:1 13:1 14:1           18:1 19:1 20:1
 39:1 40:1 41:1       21:1 22:1 23:1             15:1 16:1 17:1           21:1 22:1 23:1
 42:1 43:1 44:1       24:1 25:1 26:1             18:1 19:1 20:1           24:1 25:1 26:1
 45:1 46:1 47:1       27:1 28:1 29:1             21:1 22:1 23:1           27:1 28:1 29:1
 48:1 49:1 50:1       30:1 31:1 32:1             24:1 25:1 26:1           30:1 31:1 32:1
 51:1 52:1            33:1 34:1 35:1             27:1 28:1 29:1           33:1 34:1 35:1
2:05 1:1              36:1 37:1 38:1             30:1 31:1 32:1           36:1 37:1 38:1
20 1:1 2:1 3:1, 1     39:1 40:1 41:1             33:1 34:1 35:1           39:1 40:1 41:1
 4:1 5:1 6:1 7:1      42:1 43:1 44:1             36:1 37:1 38:1           42:1 43:1 44:1
 8:1 9:1 10:1 11:1    45:1 46:1 47:1             39:1 40:1 41:1           45:1 46:1 47:1
 12:1 13:1 14:1       48:1 49:1 50:1             42:1 43:1 44:1           48:1 49:1 50:1
 15:1 16:1 17:1       51:1 52:1                  45:1 46:1 47:1           51:1 52:1
 18:1 19:1 20:1      222 3:1                     48:1 49:1 50:1          40 15:1
 21:1 22:1 23:1      23 1:1 2:1 3:1              51:1 52:1               45 6:1
 24:1 25:1 26:1       4:1 5:1 6:1 7:1           2500 3:1                 46 2:1
 27:1 28:1 29:1       8:1 9:1 10:1 11:1         27 12:1
 30:1 31:1 32:1       12:1 13:1 14:1                                     <5>
 33:1 34:1 35:1       15:1 16:1 17:1            <3>                      5 1:1 2:1 3:1 4:1
 36:1 37:1 38:1       18:1 19:1 20:1            3 1:1 2:1 3:1 4:1         5:1 6:1 7:1 8:1
 39:1 40:1 41:1       21:1 22:1 23:1             5:1 6:1 7:1 8:1          9:1 10:1 11:1
 42:1 43:1 44:1       24:1 25:1 26:1             9:1 10:1 11:1            12:1 13:1 14:1
 45:1 46:1 47:1       27:1 28:1 29:1             12:1 13:1 14:1           15:1 16:1 17:1
 48:1 49:1 50:1       30:1 31:1 32:1             15:1 16:1 17:1           18:1 19:1 20:1
 51:1 52:1            33:1 34:1 35:1             18:1 19:1 20:1           21:1 22:1 23:1
2017 17:1, 1 18:1     36:1 37:1 38:1             21:1 22:1 23:1           24:1 25:1 26:1
 21:1                 39:1 40:1 41:1             24:1 25:1 26:1           27:1 28:1 29:1
2019 1:1 3:1 51:1,    42:1 43:1 44:1             27:1 28:1 29:1           30:1 31:1 32:1
1 52:1                45:1 46:1 47:1             30:1 31:1 32:1           33:1 34:1 35:1
21 1:1 2:1 3:1        48:1 49:1 50:1             33:1 34:1 35:1           36:1 37:1 38:1
 4:1 5:1 6:1 7:1      51:1 52:1                  36:1 37:1 38:1           39:1 40:1 41:1
 8:1 9:1 10:1 11:1   23rd 51:1 52:1              39:1 40:1 41:1           42:1 43:1 44:1
 12:1 13:1 14:1      24 1:1 2:1 3:1              42:1 43:1 44:1           45:1 46:1 47:1
 15:1 16:1 17:1       4:1 5:1 6:1 7:1            45:1 46:1 47:1           48:1 49:1 50:1
 18:1 19:1 20:1       8:1 9:1 10:1 11:1          48:1 49:1 50:1           51:1 52:1
 21:1 22:1 23:1       12:1 13:1 14:1             51:1 52:1               50 8:1 52:1
 24:1 25:1 26:1       15:1 16:1 17:1            3:25 1:1 50:1            500 3:1
 27:1 28:1 29:1       18:1 19:1 20:1            30 6:1 9:1 13:1          578-7458 3:1
 30:1 31:1 32:1       21:1 22:1 23:1             15:1
 33:1 34:1 35:1       24:1 25:1 26:1            312 3:1, 1, 1, 1         <6>
 36:1 37:1 38:1       27:1 28:1 29:1            31ST 3:1                 6 1:1 2:1 3:1 4:1
 39:1 40:1 41:1       30:1 31:1 32:1            32 12:1                   5:1 6:1 7:1 8:1
 42:1 43:1 44:1       33:1 34:1 35:1            33 12:1                   9:1 10:1 11:1
 45:1 46:1 47:1       36:1 37:1 38:1            332-6733 3:1              12:1 13:1 14:1
 48:1 49:1 50:1       39:1 40:1 41:1            35 12:1                   15:1 16:1 17:1
 51:1 52:1            42:1 43:1 44:1                                      18:1 19:1 20:1
2153 3:1              45:1 46:1 47:1            <4>                       21:1 22:1 23:1

                              Worldwide Litigation Services
                          (312) 528-9111 | info@worldwidelit.com                        Page 2
                          Nancy
Case: 1:18-cv-04542 Document     Lopez
                             #: 53-6   Russell
                                     Filed:     - 10/9/2019
                                            02/20/20  Page 20 of 28 PageID #:652
                        Rowena Dziubla vs. J.C. Anderson, Inc., et al.

 24:1 25:1 26:1       39:1    40:1   41:1        agreed 38:1 39:1         athletes 34:1
 27:1 28:1 29:1       42:1    43:1   44:1         50:1                    attempt 22:1
 30:1 31:1 32:1       45:1    46:1   47:1        ahead 8:1 26:1           attempting 5:1
 33:1 34:1 35:1       48:1    49:1   50:1         27:1 31:1 32:1, 1, 1    attendance 18:1
 36:1 37:1 38:1       51:1    52:1               aimed 28:1                19:1
 39:1 40:1 41:1                                  alcohol 6:1              attended 13:1
 42:1 43:1 44:1      <9>                         alleged 11:1 41:1        attention 45:1
 45:1 46:1 47:1      9 1:1, 1 2:1 3:1             45:1                    attorney 4:1 37:1
 48:1 49:1 50:1       4:1 5:1 6:1 7:1            ANDERSON 1:1              52:1, 1
 51:1 52:1            8:1 9:1 10:1 11:1           3:1                     authorized 52:1
60601 3:1             12:1 13:1 14:1             Angela 3:1 5:1           aware 36:1, 1, 1
60602 3:1             15:1 16:1 17:1              16:1 20:1 26:1
60603 3:1             18:1 19:1 20:1              38:1 40:1 46:1          <B>
60606 3:1             21:1 22:1 23:1              51:1, 1, 1 52:1, 1, 1   back 14:1, 1 15:1
609-7569 3:1          24:1 25:1 26:1             Angela's 5:1             20:1, 1, 1 24:1
625-6192 3:1          27:1 28:1 29:1             angled 25:1              25:1, 1 26:1, 1
                      30:1 31:1 32:1             announced 47:1           28:1, 1, 1 31:1
<7>                   33:1 34:1 35:1             announcement 48:1        38:1, 1, 1 40:1, 1
7 1:1 2:1 3:1 4:1     36:1 37:1 38:1             announcing 47:1          42:1 46:1, 1
 5:1 6:1 7:1 8:1      39:1 40:1 41:1             answer 6:1 21:1          bag 36:1 43:1 49:1
 9:1 10:1 11:1        42:1 43:1 44:1              22:1, 1, 1 24:1         ball 25:1 49:1
 12:1 13:1 14:1       45:1 46:1 47:1              26:1, 1 27:1 32:1       based 26:1 37:1
 15:1 16:1 17:1       48:1 49:1 50:1              37:1 38:1 40:1, 1       38:1 41:1 46:1
 18:1 19:1 20:1       51:1 52:1                   42:1                    47:1
 21:1 22:1 23:1      9th 3:1 51:1                answered 5:1 27:1        basic 4:1
 24:1 25:1 26:1                                  answering 5:1, 1         basis 22:1
 27:1 28:1 29:1      <A>                          21:1 28:1               Beginner 48:1 49:1
 30:1 31:1 32:1      ability 6:1                 answers 5:1, 1 6:1       BEHALF 3:1, 1, 1, 1
 33:1 34:1 35:1      able 22:1 43:1              anybody 19:1 30:1,       believe 13:1, 1 14:1
 36:1 37:1 38:1      abnormal 34:1               1, 1 32:1 44:1           19:1 20:1 23:1
 39:1 40:1 41:1      above-entitled 3:1          anybody's 35:1           26:1 31:1 32:1
 42:1 43:1 44:1      Absolutely 27:1             appeared 51:1            34:1 38:1 43:1
 45:1 46:1 47:1      accept 34:1                 APPEARING 3:1, 1,        believed 39:1
 48:1 49:1 50:1      accounts 38:1 39:1,         1                        best 34:1, 1 39:1
 51:1 52:1           1, 1                        apply 52:1               better 26:1 34:1
70s 14:1, 1 15:1     accused 13:1                approach 48:1            big 29:1
78 13:1              action 52:1, 1              appropriate 22:1         bit 20:1 27:1 36:1
                     actual 49:1                  29:1 31:1, 1 35:1       body 29:1 31:1
<8>                  additional 45:1              48:1 49:1 50:1          Boulevard 3:1
8 1:1 2:1 3:1 4:1    adjacent 49:1               area 31:1                break 5:1, 1 36:1
 5:1 6:1 7:1 8:1     adjust 25:1 28:1            arms 24:1 28:1           45:1 46:1
 9:1 10:1 11:1        29:1                        29:1, 1, 1, 1, 1 31:1   breasts 29:1
 12:1 13:1 14:1      advanced 7:1                Arnold 13:1              bring 20:1 24:1
 15:1 16:1 17:1      Adventures 8:1, 1, 1        Ashley's 12:1            brings 14:1
 18:1 19:1 20:1       10:1                       asked 14:1 22:1          brought 45:1
 21:1 22:1 23:1      advice 20:1                  23:1 27:1               buttocks 31:1
 24:1 25:1 26:1      ago 7:1 9:1 15:1            asking 5:1 17:1
 27:1 28:1 29:1       16:1, 1 42:1, 1             19:1 37:1 41:1, 1,      <C>
 30:1 31:1 32:1      agree 23:1, 1 49:1          1, 1                     California 13:1
 33:1 34:1 35:1       50:1                       assume 6:1               call 33:1, 1
 36:1 37:1 38:1

                                 Worldwide Litigation Services
                             (312) 528-9111 | info@worldwidelit.com                         Page 3
                          Nancy
Case: 1:18-cv-04542 Document     Lopez
                             #: 53-6   Russell
                                     Filed:     - 10/9/2019
                                            02/20/20  Page 21 of 28 PageID #:653
                            Rowena Dziubla vs. J.C. Anderson, Inc., et al.

called 8:1 17:1           clinic 15:1, 1            copies 16:1              DEPOSITION 1:1
capable 22:1              clinics 13:1 20:1         copy 16:1, 1, 1           3:1, 1 4:1 6:1, 1
capacity 10:1             close 25:1, 1, 1, 1       corporate 10:1, 1, 1,     24:1 26:1 37:1, 1,
career 13:1 44:1          closed 25:1, 1            1                        1 38:1 46:1 47:1
CASE 1:1 4:1              closest 40:1, 1, 1, 1     correct 8:1, 1 20:1       48:1, 1, 1 49:1
 10:1 11:1 15:1           Club 9:1 24:1, 1           23:1 46:1 48:1, 1        50:1, 1 52:1
 23:1 24:1 26:1            25:1, 1, 1 28:1, 1        49:1 50:1, 1, 1, 1      depositions 23:1, 1,
 32:1 47:1 48:1            30:1                     correctly 20:1 31:1,     1 27:1 46:1, 1
catch 12:1                clubs 36:1, 1 43:1        1 36:1                   describe 8:1
cause 3:1, 1              clue 25:1, 1              counsel 52:1, 1          describing 31:1
celebrities 13:1          coaching 21:1             country 9:1 15:1, 1      DESCRIPTION 2:1
celebrity 32:1            come 9:1 14:1             County 3:1 51:1          details 17:1 18:1
certain 13:1 20:1          20:1 29:1 30:1            52:1                    difference 33:1
CERTIFICATE                31:1 33:1 47:1, 1        couple 47:1              differences 5:1
 51:1 52:1                comes 34:1                course 18:1 23:1, 1      different 22:1 25:1
certification 52:1        comfortable 24:1, 1        33:1 36:1 41:1           35:1 38:1 39:1, 1,
Certified 3:1 51:1         26:1 30:1, 1              42:1 43:1               1 41:1
 52:1                     coming 45:1               COURT 1:1 5:1            dinner 9:1 15:1
certify 51:1 52:1, 1      comment 22:1               12:1 16:1, 1 46:1       Direct 2:1 4:1 52:1
change 30:1               Commission 47:1           cover 5:1                directed 22:1
character 30:1 35:1       commissioner 10:1         CP 9:1 10:1              direction 28:1 52:1
charge 9:1, 1             company 8:1 9:1           Cronin 2:1 3:1           disagreement 39:1
charities 10:1             11:1                      16:1 18:1 19:1          discuss 26:1
charity 10:1 11:1         company's 9:1              26:1, 1 27:1, 1, 1      discussing 27:1
 13:1, 1, 1, 1 14:1, 1,   compared 29:1              31:1 32:1, 1 37:1,      DISTRICT 1:1, 1
1 15:1 17:1 19:1          completely 26:1           1, 1 38:1 39:1           DIVISION 1:1 8:1,
 20:1                     concluded 50:1             40:1 41:1 42:1, 1,      1
CHICAGO 3:1, 1, 1,        conclusion 24:1           1, 1, 1 45:1, 1 46:1,    DL 51:1
1                          26:1                     1, 1, 1 50:1             document 16:1, 1
children 12:1, 1, 1       condition 6:1             Cross-Examination         19:1 21:1, 1, 1 22:1
chip 18:1 20:1            confirm 21:1               2:1 46:1                documents 6:1
 25:1 47:1                Confused 39:1             CRR 51:1 52:1            doing 7:1 14:1
chipping 24:1, 1          confusing 9:1 34:1        currently 7:1 8:1, 1      20:1, 1 23:1, 1
 25:1, 1 28:1 31:1        connected 52:1             10:1                     29:1 34:1 35:1
Chipping's 25:1           Connolly 3:1 51:1,                                  44:1
CHTD 3:1                  1, 1 52:1, 1, 1           <D>                      drafted 16:1, 1
circumstances 17:1,       consider 11:1             dad 44:1                  22:1 27:1
1                         considered 44:1           DATE 1:1 17:1, 1         drafting 17:1 18:1
cities 10:1               construction 50:1         DATED 52:1               DRIVE 3:1
City 7:1                  consult 6:1               dating 14:1              driver 25:1, 1 49:1
claiming 17:1             consumed 6:1              daughter 12:1            due 26:1
clarification 27:1        contact 24:1, 1           daughters 12:1           duly 4:1 51:1
CLARK 3:1                  28:1 30:1 31:1           day 3:1 6:1 9:1          DZIUBLA 1:1 4:1
class 32:1                 32:1 45:1                17:1 26:1 43:1, 1         15:1 20:1 26:1
clause 22:1               context 49:1, 1 50:1      50:1 51:1, 1 52:1         40:1 47:1 48:1
clear 18:1 19:1           contribute 13:1           days 9:1                  50:1
 21:1                      14:1                     Defendants 1:1           Dziubla's 17:1, 1
clearly 22:1 27:1         control 49:1 52:1         definitely 15:1 20:1
 37:1                     conversation 5:1, 1       degree 7:1, 1, 1, 1      <E>
CLIFFORD 3:1               22:1 42:1                depending 28:1           early 13:1
                                                    deposed 4:1

                                  Worldwide Litigation Services
                              (312) 528-9111 | info@worldwidelit.com                         Page 4
                          Nancy
Case: 1:18-cv-04542 Document     Lopez
                             #: 53-6   Russell
                                     Filed:     - 10/9/2019
                                            02/20/20  Page 22 of 28 PageID #:654
                           Rowena Dziubla vs. J.C. Anderson, Inc., et al.

EASTERN 1:1               4:1                      five 9:1 46:1            giving 10:1 18:1
Ed 21:1, 1               examined 4:1              FL 51:1                   30:1, 1 31:1 34:1,
educate 42:1             Excuse 12:1               FLOOR 3:1                1 44:1 45:1
education 7:1            EXHIBIT 2:1 16:1,         Florida 3:1, 1 7:1       glaring 33:1
educational 7:1          1, 1 20:1                  42:1 51:1, 1, 1 52:1    go 4:1 7:1 8:1
EDWARD 3:1 12:1          expecting 30:1            focus 35:1                10:1, 1 14:1 15:1
EEOC 47:1                experience 23:1, 1        follows 4:1               17:1 20:1 26:1
EHRLICH 3:1               44:1                     follow-up 46:1, 1         27:1 29:1 30:1
eight 9:1 44:1           Expert 2:1 6:1            follow-ups 45:1           31:1 32:1, 1, 1, 1
either 9:1 11:1           11:1 16:1, 1 17:1         47:1                     34:1 36:1 42:1
 25:1                    expert's 31:1             foregoing 52:1            44:1
elaborate 8:1 27:1       explain 38:1 41:1,        forests 49:1             Goddard 7:1
 28:1                    1, 1, 1 43:1 48:1         formally 11:1            going 4:1 7:1 14:1
employed 7:1             explained 49:1, 1         Foundation 26:1           16:1 19:1 21:1
employee 52:1, 1          50:1                      31:1 32:1 39:1           22:1, 1 23:1 24:1
Employment 47:1          explains 21:1, 1           40:1                     25:1, 1 26:1, 1
ended 7:1                explanation 18:1          fourth 27:1               30:1, 1, 1, 1 32:1, 1,
engineering 7:1           49:1                     free 21:1 31:1           1, 1 33:1, 1 34:1
enjoy 25:1 30:1          eyes 31:1, 1              friendly 20:1 35:1        36:1, 1 37:1 38:1
entertain 8:1 9:1                                  friends 15:1, 1 45:1,     40:1 43:1, 1, 1
 20:1, 1                 <F>                       1, 1                      44:1, 1 47:1 48:1,
entertainer 23:1         face 35:1                 front 16:1 29:1          1, 1
entertaining 20:1        fact 26:1 27:1             41:1                    GOLDMAN 3:1
entire 44:1 49:1         failed 47:1               full 4:1 5:1 25:1        golf 7:1 8:1, 1, 1, 1
entirely 37:1            fair 43:1                  49:1                     9:1, 1 10:1, 1 13:1
entities 10:1            fairway 49:1, 1           fuller 49:1               15:1, 1, 1 18:1
Equal 47:1               familiar 36:1             full-time 9:1             20:1, 1 23:1 24:1
Erinn's 12:1             famous 42:1, 1            fully 26:1                25:1, 1 28:1, 1, 1, 1
ERLING 1:1 3:1           far 19:1 28:1, 1          fun 20:1 26:1             29:1 30:1, 1, 1
especially 24:1          feel 21:1, 1 23:1         funny 35:1 39:1, 1        32:1, 1, 1, 1, 1 34:1,
 35:1 44:1                24:1 31:1 35:1           FURTHER 52:1             1, 1, 1 36:1, 1, 1, 1, 1
ESQUIRE 3:1, 1, 1,        38:1                                               38:1, 1 41:1 42:1,
1, 1                     feelings 39:1             <G>                      1 43:1, 1 44:1, 1
established 9:1          feet 19:1 25:1 28:1       game 8:1 9:1, 1           45:1, 1, 1 46:1
event 10:1 13:1, 1       felt 35:1 39:1, 1, 1       25:1, 1 30:1             49:1 50:1
 14:1, 1, 1 17:1, 1       44:1, 1, 1               gate 14:1                golf, 28:1
 18:1, 1 19:1, 1, 1, 1   female 33:1 34:1, 1,      general 15:1 18:1        golfer 7:1 20:1
 20:1 33:1 35:1          1, 1 45:1, 1               19:1 44:1                31:1, 1 32:1 41:1,
 38:1                    fifth 9:1                 generally 8:1 15:1       1 43:1 44:1, 1
events 9:1 10:1, 1,      figure 34:1                18:1 41:1                45:1, 1, 1, 1 50:1
1, 1 14:1 15:1           final 44:1                gentleman 40:1           golfers 13:1 14:1
 17:1, 1 18:1 20:1       financially 13:1          getting 34:1 43:1         34:1 45:1 48:1
 23:1, 1 24:1 32:1        14:1 52:1                 48:1                    Good 4:1 18:1
 35:1                    fine 11:1 12:1            girl's 7:1                20:1, 1, 1 26:1, 1
everybody 35:1            27:1 37:1                give 6:1 16:1 17:1        33:1 43:1 46:1
 39:1 43:1               finished 5:1 7:1           18:1 19:1 20:1, 1,       48:1, 1 50:1
everybody's 48:1         first 4:1, 1 14:1         1 33:1 46:1              Gosh 15:1
evidence 32:1             15:1 20:1 21:1, 1        given 18:1               gotten 35:1
exactly 8:1               22:1 31:1 32:1           gives 32:1               grasp 26:1
Examination 2:1           36:1 47:1                                         Great 4:1 14:1


                                 Worldwide Litigation Services
                             (312) 528-9111 | info@worldwidelit.com                            Page 5
                          Nancy
Case: 1:18-cv-04542 Document     Lopez
                             #: 53-6   Russell
                                     Filed:     - 10/9/2019
                                            02/20/20  Page 23 of 28 PageID #:655
                        Rowena Dziubla vs. J.C. Anderson, Inc., et al.

 23:1 48:1            hope 11:1 33:1            interested 52:1             keep 4:1 36:1
green 20:1            hopefully 10:1            interrupt 5:1                37:1, 1, 1
ground 4:1            hoping 7:1                intimidate 22:1             Kev 17:1 21:1
group 19:1            hosted 11:1               involved 8:1, 1, 1          kind 8:1 10:1, 1
groups 33:1           hourly 9:1                 10:1, 1 11:1, 1             25:1 30:1 31:1, 1
guess 8:1 15:1        hours 6:1                  23:1 35:1 45:1              32:1 33:1, 1 34:1
guest 20:1            house 15:1                involving 10:1 17:1          44:1
guys 43:1 44:1        huge 29:1                  26:1                       knew 45:1
                      hugged 14:1               iron 49:1                   know 4:1 5:1 13:1,
<H>                   hugging 35:1              irons 36:1 49:1             1, 1 15:1, 1 16:1
half 27:1             husband 14:1               50:1                        17:1, 1 18:1, 1, 1
hand 24:1, 1 25:1     husband's 12:1            isolate 22:1                 19:1, 1, 1 20:1
29:1 30:1                                       issue 10:1                   21:1 22:1 23:1, 1
handed 20:1           <I>                       it, 48:1                     24:1, 1, 1 25:1, 1, 1,
handle 22:1           idea 48:1                                             1, 1, 1 28:1, 1 29:1,
hands 14:1 25:1       identification 16:1       <J>                         1 30:1 31:1 32:1
28:1, 1 29:1 31:1      51:1                     J.C 1:1 3:1                  33:1, 1 34:1, 1, 1
hands-on 28:1, 1, 1   III 3:1                   J.C.A 11:1, 1 17:1           36:1, 1, 1, 1, 1, 1, 1, 1
hang 15:1             IL 3:1, 1, 1, 1           J.C.A. 11:1 17:1, 1          37:1, 1, 1 38:1, 1
happen 29:1           ILLINOIS 1:1              Jack 13:1                    39:1, 1 40:1 43:1,
happened 26:1 34:1    imagine 32:1 33:1         JACOBSEN 1:1                1, 1, 1 44:1, 1, 1
harassed 11:1          44:1                      3:1 10:1 11:1               46:1
harassing 13:1        impromptu 32:1             13:1 14:1 15:1             knowing 20:1 29:1
hard 49:1             inappropriate 18:1         17:1 20:1, 1 23:1,          35:1
hate 42:1              27:1 29:1 35:1           1, 1, 1 24:1, 1, 1          knowledge 13:1
head 5:1, 1            44:1, 1 45:1              26:1, 1 29:1 30:1           17:1 19:1 24:1
hear 5:1 38:1, 1      inappropriately            33:1 35:1, 1 36:1,          26:1 41:1, 1
41:1 43:1, 1           18:1 29:1                1 38:1, 1 39:1, 1, 1        known 13:1 15:1
heard 36:1 37:1       incident 23:1 26:1         40:1 47:1 48:1              51:1
38:1 39:1 42:1         27:1 35:1                Jacobsen's 19:1             knows 7:1
43:1 45:1, 1 49:1     individuals 24:1           48:1
help 10:1 18:1         30:1 38:1                JAMES 3:1                   <L>
21:1, 1 24:1, 1       influence 6:1             job 20:1, 1 23:1            ladies 10:1
25:1 28:1 30:1        informally 11:1           jobs 9:1                    lady 18:1, 1
34:1 47:1             information 22:1          join 9:1 34:1               large 3:1
helped 17:1, 1        innocent 50:1             joke 36:1, 1, 1, 1, 1,      LASALLE 3:1, 1
helpful 4:1 21:1      insert 27:1               1 37:1, 1 38:1, 1, 1,       late 14:1, 1 15:1
25:1                  instance 26:1 41:1        1 39:1, 1, 1, 1, 1          laugh 20:1 23:1
helping 34:1           44:1 45:1                 40:1 41:1, 1, 1, 1, 1,     laughed 43:1
Hi 4:1, 1 14:1, 1     instruct 32:1 37:1        1, 1, 1, 1, 1, 1 42:1, 1,   laughing 39:1
high 7:1, 1            47:1, 1                  1 43:1, 1, 1, 1, 1, 1, 1,   LAW 3:1
hip 24:1 29:1         instructing 21:1          1, 1, 1 44:1, 1 48:1,       lawsuit 23:1, 1
hips 25:1, 1 28:1     instruction 10:1          1 49:1, 1, 1, 1, 1, 1       lean 29:1
29:1 31:1              22:1 23:1 31:1, 1,        50:1                       leaning 31:1
hit 18:1 20:1 25:1    1 44:1                    jokes 38:1, 1 42:1,         learn 8:1 20:1 30:1
26:1, 1 33:1 47:1     instructions 29:1         1, 1 43:1, 1 44:1           learned 10:1 45:1
hitting 20:1 26:1      30:1 32:1, 1 34:1,       Joseph 12:1                 learning 32:1
hold 25:1 29:1        1 44:1 45:1, 1            judge 42:1                  leeway 34:1
30:1                  instructor 29:1                                       legs 28:1 29:1
holes 14:1             34:1, 1                  <K>                         lesson 18:1 30:1


                              Worldwide Litigation Services
                          (312) 528-9111 | info@worldwidelit.com                                Page 6
                          Nancy
Case: 1:18-cv-04542 Document     Lopez
                             #: 53-6   Russell
                                     Filed:     - 10/9/2019
                                            02/20/20  Page 24 of 28 PageID #:656
                           Rowena Dziubla vs. J.C. Anderson, Inc., et al.

 32:1                    marriage 12:1             NANCY 1:1 2:1, 1          offend 30:1, 1
lessons 32:1, 1          married 12:1, 1            3:1 4:1, 1 8:1, 1, 1     offended 45:1
letting 33:1             Martin 3:1 51:1            10:1 14:1 51:1           offending 48:1
light 21:1                52:1                      52:1                     offensive 31:1 44:1
limit 6:1 27:1, 1        MARY 3:1 6:1              natural 24:1 25:1          49:1, 1
limits 26:1               7:1 17:1 18:1             29:1 32:1 34:1, 1        offensively 36:1
line 19:1 20:1            29:1 37:1, 1 42:1        necessarily 41:1          OFFICES 3:1
 21:1, 1, 1 22:1          45:1                     necessary 19:1            Oh 11:1 26:1 30:1
 27:1 31:1               Masters 14:1              need 5:1 10:1, 1           41:1 45:1
lines 31:1               matches 13:1               18:1 31:1 37:1           Okay 4:1, 1 5:1, 1,
little 13:1 20:1         materials 42:1            needs 10:1 20:1           1, 1, 1, 1, 1 6:1, 1, 1
 25:1 27:1 33:1          matter 17:1               never 24:1, 1 25:1,        7:1, 1, 1, 1 8:1, 1, 1,
 36:1 44:1               matter-of-factly 36:1     1 28:1, 1, 1 30:1, 1,     1 9:1, 1, 1 11:1
live 7:1                 mean 26:1 27:1            1, 1 32:1 34:1             13:1 15:1 16:1, 1
location 5:1              28:1 29:1 31:1            35:1, 1, 1, 1 44:1, 1,    17:1 18:1, 1, 1, 1
long 7:1 29:1, 1          33:1, 1 34:1, 1, 1, 1    1 45:1, 1 48:1             19:1 20:1 21:1, 1,
 37:1, 1 38:1 42:1        42:1 43:1, 1 44:1        new 5:1 7:1               1 22:1 23:1, 1
 43:1, 1                 means 25:1, 1 52:1        Nicklaus 13:1              24:1 26:1 27:1
longer 49:1              medicine 6:1              nods 5:1                   30:1 31:1, 1 32:1
look 6:1 20:1, 1         meet 10:1                 nonexpert 31:1             35:1 36:1, 1, 1
 21:1, 1 22:1 27:1       member 9:1                nongolfer 38:1             39:1 40:1 41:1, 1
 31:1 32:1 33:1          memory 19:1 21:1           41:1, 1                   42:1, 1, 1 43:1
 36:1, 1                  41:1, 1                  nonspeaking 37:1           44:1, 1 45:1, 1, 1
looked 24:1              men 8:1 15:1 24:1         normal 34:1                46:1, 1 47:1, 1, 1, 1
looking 23:1              25:1 34:1, 1, 1, 1       normally 12:1              48:1, 1, 1, 1, 1, 1, 1
LOPEZ 1:1 2:1, 1         mental 6:1                NORTHERN 1:1               49:1, 1 50:1, 1, 1, 1
 3:1 4:1, 1, 1 8:1, 1,   mentioned 10:1            no's 5:1                  old 12:1 37:1 44:1
1 10:1 16:1 19:1         met 6:1 14:1 15:1         Notary 3:1 51:1, 1        oldest 12:1
 21:1, 1 22:1, 1         Mexico 7:1                notes 52:1                OLSON 3:1
 27:1 37:1 40:1          MICHELLE 3:1              Notice 3:1                once 43:1 50:1
 46:1 50:1 51:1          middle 12:1               nowadays 48:1             ones 11:1
 52:1                    mind 4:1 30:1             numbered 3:1              opening 33:1, 1
lost 28:1                 33:1 45:1 46:1           numerous 41:1             opinion 29:1 39:1
lot 6:1 7:1 9:1          minutes 6:1, 1 46:1,                                opinions 17:1 46:1
 10:1 11:1 20:1          1                         <O>                       Opportunity 47:1
 30:1 33:1, 1 34:1,      mischaracterizes          oath 4:1 51:1             organization 8:1, 1
1 35:1, 1 36:1            26:1 32:1                object 21:1 37:1           9:1, 1
 38:1 42:1 43:1          mislead 37:1              objected 48:1             organizations 8:1
 44:1 45:1               misleading 37:1, 1,       objection 21:1 26:1        10:1 11:1
LPGA 8:1, 1, 1 9:1,      1 38:1                     27:1 31:1 32:1, 1        outing 46:1
1 10:1, 1, 1 15:1        moment 8:1 43:1            38:1 39:1 40:1           outings 10:1, 1, 1
                         money 11:1 13:1, 1         42:1, 1, 1               overlap 31:1
<M>                       14:1                     objections 37:1, 1, 1     overseas 9:1
making 18:1 23:1         months 7:1 16:1, 1         42:1
24:1, 1 28:1 35:1        morning 6:1               observe 26:1 27:1         <P>
male 33:1 34:1, 1                                  observed 23:1             P.M 1:1, 1 50:1
man 35:1                 <N>                       occurred 26:1             PAGE 2:1, 1
manner 44:1              naive 44:1                Ocean 3:1                 Pages 52:1
mark 16:1                name 4:1, 1, 1 12:1       OCTOBER 1:1 3:1           Palm 7:1
marked 16:1, 1           13:1 16:1                  51:1, 1 52:1             Palmer 13:1
                         names 19:1, 1

                                  Worldwide Litigation Services
                              (312) 528-9111 | info@worldwidelit.com                            Page 7
                          Nancy
Case: 1:18-cv-04542 Document     Lopez
                             #: 53-6   Russell
                                     Filed:     - 10/9/2019
                                            02/20/20  Page 25 of 28 PageID #:657
                           Rowena Dziubla vs. J.C. Anderson, Inc., et al.

papers 7:1                32:1                     progress 49:1              really 13:1 25:1
par-3 10:1 14:1          players 35:1, 1           provide 37:1                32:1, 1 33:1 38:1
paragraph 31:1           playing 10:1 13:1         Public 3:1 51:1, 1          40:1 43:1 49:1
 36:1                     15:1 20:1 44:1           PULLOS 3:1                 Realtime 3:1 51:1
part 12:1 15:1, 1        please 4:1 5:1, 1, 1,     punctuation 18:1            52:1
 21:1, 1, 1 31:1         1, 1 7:1 12:1 16:1        pursuant 3:1               reason 6:1 11:1, 1
 33:1 41:1                19:1, 1, 1 21:1          put 24:1, 1 25:1            24:1 39:1
participants 19:1, 1      26:1 32:1 37:1           28:1 29:1, 1, 1 41:1       reasoning 44:1
 20:1                     38:1, 1 40:1 42:1,       putter 36:1                recall 44:1 45:1, 1
participate 10:1, 1      1 46:1                    Putt-Putt 36:1              49:1
parties 52:1, 1          point 15:1 22:1                                      received 16:1 31:1
parts 21:1, 1 22:1,      pop 34:1                  <Q>                        recollection 19:1
1, 1 28:1                portion 48:1              quality 35:1                41:1 42:1
people 8:1, 1, 1 9:1     pose 5:1                  question 5:1, 1, 1, 1,     record 4:1 22:1
 10:1 14:1 15:1          position 26:1             1 6:1, 1 11:1 15:1          38:1 46:1, 1 52:1
 18:1, 1 20:1, 1         positions 19:1             18:1 19:1 21:1, 1,        records 26:1
 23:1, 1, 1 24:1, 1, 1   possible 29:1 31:1        1 22:1, 1 24:1             Redirect 27:1
 25:1, 1 27:1 32:1       Powers 8:1                 26:1, 1, 1, 1 27:1        refer 19:1, 1 47:1
 33:1, 1 34:1 35:1       practice 48:1, 1           28:1, 1 36:1 37:1,        referenced 13:1
 36:1 38:1 40:1          preparation 7:1           1, 1, 1, 1, 1 38:1, 1, 1    23:1, 1
 46:1                    prepare 6:1                39:1, 1 40:1, 1, 1        referred 46:1
perfectly 31:1           present 19:1 21:1          41:1, 1                   referring 50:1
person 29:1 30:1, 1,     pretty 11:1, 1 18:1       questioning 19:1           refrain 21:1 42:1
1 31:1 32:1, 1, 1         29:1                      27:1 45:1                 refresh 19:1 21:1
 33:1 35:1 40:1, 1,      PRETZEL 3:1               questions 5:1 6:1           41:1, 1 42:1
1, 1 44:1, 1             prevent 6:1                7:1 8:1 11:1 12:1         regarding 17:1
personal 12:1 28:1       previous 26:1 38:1         16:1 19:1, 1 22:1,         18:1 48:1
personally 13:1           40:1                     1 27:1 31:1, 1             regardless 40:1
 15:1 26:1, 1 51:1, 1    PRICE 3:1                  36:1 44:1, 1, 1, 1        Registered 3:1
person's 24:1 32:1       prior 6:1 7:1 26:1         45:1, 1 46:1, 1            51:1 52:1
PETER 1:1 3:1            Pro-Am 13:1 15:1          quick 45:1 46:1            reiterate 31:1
 13:1, 1 14:1 20:1,      Pro-Ams 11:1                                         related 41:1
1 23:1, 1 29:1           probably 9:1 14:1         <R>                        relationship 9:1
 30:1 33:1 34:1           38:1 39:1 42:1, 1        raise 11:1 13:1            relationships 45:1
 35:1 36:1 48:1, 1        43:1, 1, 1 44:1 48:1      14:1                      relative 52:1, 1
PGA 35:1, 1              Produced 51:1             raising 13:1               remember 14:1
phrased 37:1             Professional 3:1          read 18:1, 1, 1 20:1        19:1 20:1 37:1
physical 6:1 24:1, 1      7:1, 1 9:1 10:1           21:1, 1, 1 22:1, 1         39:1, 1, 1, 1, 1 43:1,
 48:1                     20:1, 1, 1 23:1, 1, 1     23:1 26:1, 1, 1           1, 1 49:1, 1
place 17:1 18:1           30:1, 1, 1 31:1, 1, 1     31:1, 1, 1, 1 36:1, 1     remembered 44:1
PLAINTIFF 1:1, 1          34:1, 1, 1 35:1           38:1, 1, 1 39:1, 1        remembers 43:1
 3:1, 1 4:1 15:1          41:1, 1 43:1 44:1,        40:1, 1 42:1 48:1         remind 36:1
 40:1                    1 45:1, 1, 1, 1, 1        reading 21:1 23:1          reminded 41:1
Plaintiff's 2:1 16:1      51:1 52:1                 40:1 49:1                 repeat 6:1
 49:1                    professionalism 30:1      reads 20:1 28:1            rephrase 6:1 37:1
plan 8:1                 professionally 10:1        31:1 36:1                  38:1 41:1
play 9:1, 1 24:1          15:1 45:1                ready 6:1                  rephrased 37:1
 25:1 34:1               professionals 8:1         real 46:1                  Report 2:1 16:1, 1,
played 7:1 9:1            9:1                      realize 35:1               1 17:1, 1, 1, 1, 1
 28:1, 1, 1, 1 30:1      program 7:1                                           18:1 22:1, 1 27:1


                                  Worldwide Litigation Services
                              (312) 528-9111 | info@worldwidelit.com                             Page 8
                          Nancy
Case: 1:18-cv-04542 Document     Lopez
                             #: 53-6   Russell
                                     Filed:     - 10/9/2019
                                            02/20/20  Page 26 of 28 PageID #:658
                           Rowena Dziubla vs. J.C. Anderson, Inc., et al.

 31:1 36:1 52:1          1, 1 37:1, 1, 1, 1         34:1 35:1 43:1, 1       students 30:1
reported 47:1             38:1, 1 39:1 40:1,        48:1                    stuff 10:1
Reporter 3:1, 1 5:1      1 41:1 42:1, 1, 1, 1      somewhat 10:1 19:1       subject 17:1
 12:1 16:1, 1 46:1        43:1 45:1 46:1, 1,       Sorry 11:1 12:1, 1,      substances 6:1
 51:1, 1 52:1, 1, 1, 1   1 50:1, 1                 1 14:1 18:1              success 26:1
reports 22:1             see 7:1 13:1 18:1         Sounds 46:1              sudden 33:1
representing 18:1         19:1, 1 26:1 27:1,       SOUTH 3:1                Sue 8:1
reproduce 42:1           1 28:1 33:1, 1            spans 15:1               sued 11:1, 1
reproduction 52:1        seen 15:1, 1 16:1         Speak 18:1               SUITE 3:1, 1
requested 52:1            23:1 24:1 30:1, 1        speaking 5:1 33:1        supposed 23:1
require 49:1              35:1, 1                   42:1                    sure 5:1 7:1 18:1,
reside 7:1               self-employed 7:1         specific 8:1 19:1        1 27:1 28:1 29:1
residence 7:1            sent 7:1                   22:1 26:1, 1, 1          30:1 34:1 40:1
respect 35:1 46:1        sentence 28:1 36:1         27:1 35:1               surrounding 17:1, 1,
responded 5:1            September 17:1, 1         spoke 17:1               1
responding 48:1           18:1 21:1                spoken 23:1              swing 25:1 34:1
response 41:1            served 11:1               sponsors 10:1             49:1
review 21:1 52:1         seven 9:1                 sport 15:1               swinging 25:1
reviewed 47:1 48:1       shakes 5:1                spur 43:1                sworn 4:1 51:1
Right 12:1 24:1, 1       shame 24:1                stand 25:1 32:1
 27:1 46:1               shift 30:1                standard 12:1 41:1       <T>
role 14:1 19:1           shook 14:1                standing 14:1 40:1,      take 5:1 9:1, 1
rookie 13:1              short 46:1                1                         12:1 14:1 24:1
Roswell 7:1              shot 18:1 20:1, 1, 1      start 8:1 49:1, 1, 1      25:1, 1 28:1, 1, 1
rough 49:1                26:1, 1, 1 28:1 47:1     started 10:1 44:1         32:1 36:1 42:1
ROWENA 1:1               shots 33:1                starting 8:1              45:1 47:1
RPR 51:1 52:1            shoulder 14:1             State 3:1 4:1 51:1,      TAKEN 1:1 3:1, 1
RUFF 3:1 21:1, 1, 1      shoulders 31:1            1, 1 52:1                 46:1
rules 4:1                show 24:1 28:1, 1         stated 22:1 26:1         talk 7:1 33:1
RUSSELL 1:1 3:1           31:1 33:1, 1              45:1                    talking 12:1 36:1
 4:1, 1 12:1 51:1        showing 16:1 18:1         statement 18:1           tall 29:1
 52:1                     20:1 30:1 47:1            19:1 21:1, 1 22:1       tapped 14:1
                         shows 32:1                 23:1, 1 25:1 39:1       target 31:1
<S>                      side 24:1 29:1, 1          40:1                    taught 20:1 28:1, 1
sake 5:1                 signed 32:1, 1 51:1       statements 23:1           34:1
SAM 3:1 4:1 19:1         similar 10:1 11:1          24:1 35:1 37:1          teach 8:1 9:1, 1
 27:1 33:1, 1, 1         simply 22:1                38:1, 1 46:1, 1          10:1 20:1 25:1
 37:1, 1, 1 41:1         sir 4:1, 1 6:1, 1         STATES 1:1 9:1            26:1 28:1, 1 29:1,
 42:1 45:1 50:1           7:1, 1 8:1 9:1           stay 11:1 33:1           1 30:1 34:1
saw 14:1, 1 27:1, 1       10:1 11:1, 1, 1, 1, 1    stenographic 52:1        teacher 9:1 15:1, 1
saying 12:1 18:1          12:1, 1 13:1, 1, 1       stenographically          34:1 44:1
 22:1 35:1 36:1           15:1 16:1, 1 17:1,        52:1                    teachers 8:1 9:1, 1
School 7:1, 1            1, 1 18:1 21:1, 1         stop 30:1                 25:1 30:1 34:1
SE 3:1 32:1               23:1, 1 29:1 31:1        stopped 14:1              45:1
second 21:1 27:1          35:1 45:1                stopping 28:1            teaches 34:1
 36:1                    situations 35:1, 1        STOUFFER 3:1             teaching 8:1, 1, 1
Sedaei 2:1 3:1 4:1,      six 9:1                   STREET 3:1, 1, 1          9:1, 1, 1 20:1 24:1,
1 12:1 16:1, 1, 1        somebody 13:1             stress 6:1               1, 1 28:1 30:1
 19:1, 1 21:1 22:1,       24:1 25:1, 1 28:1,       strike 41:1               32:1 34:1 35:1, 1, 1
1, 1 26:1, 1 27:1, 1,    1 29:1 30:1, 1, 1         Stuart 3:1               team 7:1 8:1
1, 1 32:1, 1, 1 33:1,                                                       television 14:1

                                  Worldwide Litigation Services
                              (312) 528-9111 | info@worldwidelit.com                        Page 9
                          Nancy
Case: 1:18-cv-04542 Document     Lopez
                             #: 53-6   Russell
                                     Filed:     - 10/9/2019
                                            02/20/20  Page 27 of 28 PageID #:659
                            Rowena Dziubla vs. J.C. Anderson, Inc., et al.

tell 7:1, 1 13:1, 1       today 4:1 5:1 6:1,        uncomfortable 24:1        watched 20:1 23:1,
 15:1 16:1, 1 18:1        1, 1 7:1, 1, 1            35:1, 1                   1
 25:1 28:1 31:1           today's 6:1, 1            undergraduate 7:1         watching 14:1 18:1,
 38:1 41:1 43:1, 1, 1     told 36:1, 1, 1, 1        understand 4:1 5:1        1 19:1 25:1 33:1, 1
telling 45:1               38:1, 1 41:1 43:1,       12:1 14:1 17:1, 1         way 10:1 11:1, 1
tells 22:1 43:1           1 44:1, 1, 1              22:1 24:1 28:1             14:1 17:1 18:1
ten 15:1 19:1 46:1        top 8:1 13:1 35:1         31:1 35:1 36:1             20:1 22:1 23:1
Teresa 8:1                Torri 12:1, 1             37:1 38:1, 1, 1            25:1, 1 28:1, 1, 1, 1,
termination 17:1, 1       totally 28:1              41:1 42:1 43:1            1, 1 29:1, 1, 1, 1
terminology 49:1          touch 24:1, 1 28:1        48:1                       30:1, 1 33:1 34:1,
 50:1                      29:1, 1, 1 30:1, 1, 1,   understanding 17:1        1 37:1 44:1 48:1
terms 18:1 19:1, 1        1, 1 31:1 33:1 34:1       18:1 19:1 38:1            ways 41:1 43:1
test 19:1                 touched 18:1 25:1         40:1, 1 46:1, 1           wedge 49:1
testified 4:1 49:1         44:1                     47:1, 1, 1, 1, 1, 1, 1    week 43:1
testimony 4:1 26:1        touching 24:1 29:1,       48:1 49:1, 1 50:1         weird 11:1
 37:1, 1, 1, 1 47:1, 1    1 34:1, 1, 1 35:1         understood 6:1            well 14:1 16:1
 49:1                     tour 9:1, 1 13:1          49:1                       23:1 32:1 34:1
Thank 4:1, 1, 1            15:1, 1, 1               UNITED 1:1 9:1             39:1 40:1 46:1
 46:1 50:1, 1             tournaments 10:1, 1,      University 7:1             47:1 49:1
Thanks 43:1               1                         unusual 6:1               went 6:1 7:1, 1, 1
thing 11:1 17:1           transcribe 5:1            use 5:1 41:1               24:1
 19:1 20:1 24:1           transcript 42:1           usually 9:1 24:1          we're 13:1 21:1
 29:1 34:1                 48:1 52:1, 1             49:1                       22:1 24:1 46:1
things 7:1 10:1           transcripts 24:1                                    we've 9:1
 17:1 20:1 30:1            26:1 36:1 38:1           <V>                       whatever's 30:1, 1
 48:1                      46:1 48:1                Vague 38:1                WITNESS 1:1 2:1
think 10:1 11:1           travel 6:1 8:1 9:1        VEDDER 3:1                 6:1 12:1 21:1, 1
 13:1 19:1 21:1           trees 49:1                verbal 5:1                 22:1 26:1 27:1, 1
 22:1 24:1, 1 25:1        tried 47:1                verbally 28:1              37:1, 1, 1, 1 39:1, 1
 27:1, 1 29:1, 1          trip 9:1 42:1             versus 5:1                 40:1 42:1, 1 46:1,
 30:1, 1, 1 32:1, 1       trips 8:1 9:1             visualizing 27:1          1 50:1, 1
 33:1, 1, 1, 1 34:1, 1,   true 21:1 23:1            visually 29:1             witnesses 46:1
1 36:1 39:1 40:1,          46:1 47:1 52:1           vs 1:1                    witness's 41:1
1 41:1 44:1 45:1,         truly 28:1                                          woke 6:1
1 48:1, 1                 truthful 6:1              <W>                       women 8:1 24:1
thinking 15:1 39:1        try 5:1, 1 10:1           WACKER 3:1                 25:1 34:1
thought 24:1 25:1,         32:1 40:1                wait 5:1, 1 12:1          woods 36:1 43:1, 1,
1 30:1 34:1 35:1          trying 6:1 17:1            27:1 30:1                1 49:1, 1, 1, 1, 1
 39:1, 1 40:1              18:1 25:1 26:1           walk 30:1                  50:1
thousands 42:1             28:1 29:1, 1 36:1        walking 14:1 33:1         work 8:1, 1 11:1
three 12:1 22:1            41:1, 1 42:1, 1          want 5:1 17:1              23:1 35:1
TIME 1:1 14:1, 1,         Tulsa 7:1                  19:1, 1 20:1, 1, 1, 1,   wrap 28:1 29:1
1 15:1, 1 20:1, 1, 1      turned 7:1                1 22:1 25:1 27:1           31:1
 25:1 26:1 33:1, 1        two 7:1, 1 8:1 12:1        30:1, 1 34:1, 1          wrong 23:1
 37:1, 1 42:1 43:1        type 11:1 29:1             36:1 37:1 41:1           wrote 27:1
 50:1                      31:1                      42:1, 1 44:1 50:1
times 12:1 15:1                                     wanted 9:1 24:1, 1        <Y>
 22:1 35:1, 1             <U>                       wasting 26:1              Yeah 13:1 27:1
tip 18:1, 1, 1 19:1       Uh-huh 36:1               watch 14:1 33:1           42:1 44:1
 20:1 33:1, 1, 1 34:1     uh-huhs 5:1                35:1, 1                  Yeah, 33:1
tips 15:1 20:1            uh-uhs 5:1

                                   Worldwide Litigation Services
                               (312) 528-9111 | info@worldwidelit.com                          Page 10
                          Nancy
Case: 1:18-cv-04542 Document     Lopez
                             #: 53-6   Russell
                                     Filed:     - 10/9/2019
                                            02/20/20  Page 28 of 28 PageID #:660
                        Rowena Dziubla vs. J.C. Anderson, Inc., et al.

year 9:1 14:1 20:1,
1
years 7:1, 1 9:1
 10:1 13:1, 1 15:1,
1, 1, 1 44:1 45:1
Yes, 33:1
yes's 5:1
youngest 12:1

<Z>
Zamboni 8:1
ZOOM 3:1, 1, 1, 1




                              Worldwide Litigation Services
                          (312) 528-9111 | info@worldwidelit.com                   Page 11
